Exhibit 10.2

 

EXECUTION COPY

 

 

STOCK PURCHASE AGREEMENT

 

 

BY AND BETWEEN

 

 

EVANS & SUTHERLAND COMPUTER CORPORATION,

 

 

TRANSNATIONAL INDUSTRIES, INC.,

 

 

AND

 

 

SPITZ, INC.

 

 

DATED AS OF FEBRUARY 7, 2006

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1 PURCHASE AND SALE OF STOCK

 

1

 

 

 

 

 

1.1

 

PURCHASE AND SALE OF STOCK

 

1

1.2

 

CONSIDERATION; SHARE EXCHANGE

 

1

1.3

 

DELIVERIES OF TRANSNATIONAL AND SPITZ AT SIGNING

 

2

1.4

 

DELIVERIES OF E&S AT SIGNING

 

2

1.5

 

CLOSING

 

3

1.6

 

DELIVERIES AT THE CLOSING.

 

3

1.7

 

ELECTION TO DECREASE ACCOUNTS RECEIVABLE AND INCREASE THE NUMBER OF E&S STOCK

 

4

 

 

 

 

 

SECTION 2 REPRESENTATIONS AND WARRANTIES OF TRANSNATIONAL AND SPITZ

 

5

 

 

 

 

 

2.1

 

ORGANIZATION AND GOOD STANDING

 

5

2.2

 

AUTHORITY AND VALIDITY

 

5

2.3

 

TITLE TO SPITZ STOCK

 

5

2.4

 

CAPITALIZATION OF SPITZ

 

5

2.5

 

NO SPITZ SUBSIDIARIES

 

6

2.6

 

NONCONTRAVENTION

 

6

2.7

 

ACTIONS AND PROCEEDINGS

 

6

2.8

 

COMPLIANCE.

 

7

2.9

 

FILINGS, CONSENTS AND APPROVALS

 

7

2.10

 

FINANCIAL REPRESENTATIONS.

 

7

2.11

 

ACCOUNTS

 

8

2.12

 

ABSENCE OF UNDISCLOSED LIABILITIES

 

8

2.13

 

TAX MATTERS

 

8

2.14

 

ABSENCE OF CHANGES

 

9

2.15

 

PERSONAL PROPERTY

 

10

2.16

 

RELATED ENTITIES

 

10

2.17

 

INSURANCE

 

10

2.18

 

LABOR MATTERS.

 

11

2.19

 

BENEFIT PLANS AND ARRANGEMENTS

 

11

2.20

 

INTELLECTUAL PROPERTY

 

12

2.21

 

REAL PROPERTY.

 

12

2.22

 

MATERIAL CONTRACTS AND TRANSACTIONS

 

13

2.23

 

ACCESS TO INFORMATION

 

14

2.24

 

SECURITIES ACKNOWLEDGEMENT

 

14

2.25

 

NO BROKERS

 

14

2.26

 

NO INTER-COMPANY CLAIMS

 

14

2.27

 

COMPLETENESS OF DISCLOSURE

 

14

2.28

 

NO OTHER REPRESENTATIONS OR WARRANTIES

 

14

 

 

 

 

 

SECTION 3 REPRESENTATIONS AND WARRANTIES OF E&S

 

14

 

i

--------------------------------------------------------------------------------


 

3.1

 

ORGANIZATION AND GOOD STANDING

 

14

3.2

 

AUTHORITY AND VALIDITY

 

15

3.3

 

NONCONTRAVENTION

 

15

3.4

 

SEC REPORTS

 

15

3.5

 

PRO FORMA FINANCIAL STATEMENTS

 

16

3.6

 

FILINGS, CONSENTS AND APPROVALS

 

16

3.7

 

NO BROKERS

 

16

3.8

 

AUTHORIZATION OF SECURITIES; TITLE TO SECURITIES

 

16

3.9

 

EXEMPTION FROM REGISTRATION

 

17

3.10

 

OTHER REGISTRATION RIGHTS

 

17

3.11

 

REGISTRATION STATEMENT MATTERS

 

17

3.12

 

NASDAQ LISTING MATTERS

 

17

3.13

 

COMPLETENESS OF DISCLOSURE

 

17

3.14

 

NO OTHER REPRESENTATIONS OR WARRANTIES

 

17

 

 

 

 

 

SECTION 4 CLOSING CONDITIONS

 

17

 

 

 

 

 

4.1

 

CONDITIONS PRECEDENT TO CLOSING BY E&S

 

17

4.2

 

CONDITIONS PRECEDENT TO CLOSING BY TRANSNATIONAL AND SPITZ

 

19

4.3

 

PREPARATION AND DELIVERY OF PROXY STATEMENT

 

20

 

 

 

 

 

SECTION 5 ADDITIONAL COVENANTS OF THE PARTIES

 

20

 

 

 

 

 

5.1

 

REGISTRATION OF E&S STOCK

 

20

5.2

 

PAYMENT OF ACCOUNTS RECEIVABLE AND EXPENSES

 

20

5.3

 

ACCESS AND INVESTIGATION.

 

21

5.4

 

CONFIDENTIALITY.

 

22

5.5

 

PUBLIC ANNOUNCEMENTS

 

23

5.6

 

NOTIFICATION

 

23

5.7

 

CONDUCT OF SPITZ PRIOR TO CLOSING

 

23

5.8

 

DISCLOSURE SCHEDULE UPDATE

 

24

5.9

 

NON-COMPETITION

 

24

5.10

 

EMPLOYEE MATTERS

 

24

5.11

 

RESERVATION OF E&S STOCK SHARES

 

25

5.12

 

RESPONSIBILITY FOR FILING TAX RETURNS

 

26

5.13

 

TAX REORGANIZATION; CONSISTENT TAX TREATMENT

 

26

5.14

 

TRANSFER RESTRICTIONS

 

26

5.15

 

PREPARATION AND DELIVERY OF PROXY STATEMENT.

 

27

5.16

 

TRANSNATIONAL CONSENT SOLICITATION

 

27

5.17

 

TRANSNATIONAL POST-CLOSING OFFICER LETTER AGREEMENTS

 

27

 

 

 

 

 

SECTION 6 TERMINATION

 

28

 

 

 

 

 

6.1

 

TERMINATION

 

28

6.2

 

EFFECT OF TERMINATION

 

28

 

 

 

 

 

SECTION 7 INDEMNIFICATION; REMEDIES; SURVIVAL

 

28

 

 

 

 

 

7.1

 

CERTAIN DEFINITIONS

 

28

7.2

 

AGREEMENT OF TRANSNATIONAL TO INDEMNIFY E&S

 

28

7.3

 

AGREEMENT OF E&S TO INDEMNIFY TRANSNATIONAL

 

29

 

ii

--------------------------------------------------------------------------------


 

7.4

 

PROCEDURES FOR INDEMNIFICATION

 

29

7.5

 

DEFENSE OF THIRD PARTY CLAIMS

 

30

7.6

 

SETTLEMENT OF THIRD PARTY CLAIMS

 

30

7.7

 

LIMITATIONS OF LIABILITY.

 

31

7.8

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND COVENANTS

 

31

7.9

 

NET LOSSES; SUBROGATION; MITIGATION.

 

31

7.10

 

EXCLUSIVE REMEDY

 

31

 

 

 

 

 

SECTION 8 MISCELLANEOUS PROVISIONS

 

32

 

 

 

 

 

8.1

 

EFFECTIVENESS OF REPRESENTATIONS

 

32

8.2

 

KNOWLEDGE DEFINED

 

32

8.3

 

FURTHER ASSURANCES

 

32

8.4

 

AMENDMENT

 

32

8.5

 

EXPENSES

 

32

8.6

 

ENTIRE AGREEMENT

 

32

8.7

 

SEVERABILITY

 

32

8.8

 

NOTICES

 

33

8.9

 

HEADINGS

 

34

8.10

 

BENEFITS

 

34

8.11

 

ASSIGNMENT

 

34

8.12

 

GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS.

 

34

8.13

 

CONSTRUCTION

 

34

8.14

 

THIRD PARTY BENEFICIARIES

 

34

8.15

 

COUNTERPARTS

 

35

8.16

 

FACSIMILE EXECUTION

 

35

8.17

 

SCHEDULES AND EXHIBITS

 

35

 

iii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into on February 7,
2006, by and among EVANS & SUTHERLAND COMPUTER CORPORATION, a Utah corporation
(“E&S”), SPITZ, INC., a Delaware corporation (“Spitz”), and TRANSNATIONAL
INDUSTRIES, INC., a Delaware corporation (“Transnational”), being the holder of
all the issued and outstanding capital stock of Spitz.

 

BACKGROUND

 

WHEREAS, Transnational owns all of the shares of the issued and outstanding
stock of Spitz (“Spitz Stock”).

 

WHEREAS, E&S is a corporation whose stock is quoted on the NASDAQ, that desires
to acquire all of the issued and outstanding Spitz Stock.

 

WHEREAS, Transnational desires to sell to E&S, and E&S desires to purchase, the
Spitz Stock from Transnational in exchange for shares of E&S’s common stock,
pursuant to the terms and conditions set forth in this Agreement.

 

WHEREAS, Spitz joins in the execution of this Agreement in consideration of the
anticipated benefit to be provided by its affiliation with E&S.

 

NOW THEREFORE, In consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement, the parties agree as
follows:

 

STATEMENT OF TERMS

 

SECTION 1
PURCHASE AND SALE OF STOCK

 

1.1                                 Purchase and Sale of Stock.  Transnational
agrees to sell to E&S, and E&S agrees to purchase from Transnational, all of
Transnational’s right, title and interest in the Spitz Stock, representing 100%
of the issued and outstanding stock of Spitz, free and clear of all mortgages,
liens, pledges, security interests, restrictions, encumbrances, or adverse
claims of any nature, other than restrictions on sale, transfer, offer for sale,
pledge, hypothecation or other disposition pursuant to applicable state and
federal securities laws.

 

1.2                                 Consideration; Share Exchange.  Closing
Date.  Subject to the share adjustment provisions of Section 1.2(b) below, at
the Closing (as defined in Section 1.6 below), upon surrender of the
certificates evidencing the Spitz Stock duly endorsed for transfer to E&S, E&S
will cause 412,500 shares of common stock, par value $0.20 (such shares being
issued hereunder, together with the below-defined “Additional E&S Stock,” being
referred to collectively as the “E&S Stock”) to be issued to Transnational free
and clear of all mortgages, liens, pledges, security interests, restrictions,
encumbrances, or adverse claims of any nature, other than restrictions on sale,
transfer, offer for sale, pledge, hypothecation or other disposition pursuant to
applicable state and federal securities laws.  The issuance of the E&S Stock to
Transnational shall be in full satisfaction of any right or interest which
Transnational held in the

 

--------------------------------------------------------------------------------


 


SPITZ STOCK.  THE E&S STOCK WILL BE ISSUED TO TRANSNATIONAL, AND MAY BE
SUBSEQUENTLY DISTRIBUTED BY TRANSNATIONAL TO ITS SHAREHOLDERS AS PROVIDED
HEREIN.  AS A RESULT OF THE EXCHANGE OF THE SPITZ STOCK FOR THE E&S STOCK, SPITZ
WILL BECOME A WHOLLY-OWNED SUBSIDIARY OF E&S.  THE NUMBER OF SHARES OF E&S BEING
SHALL BE SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 1.2(B) BELOW.


 


(B)                                 THE NUMBER OF SHARES OF E&S STOCK SHALL BE
SUBJECT TO THE FOLLOWING POST-CLOSING ADJUSTMENTS:


 

•                                          if the average daily closing price of
E&S’ common stock for the 60 day period immediately preceding the Registration
Date (the “60 Day Average”) equals $5.15 or less, then the number of shares of
E&S Stock shall be increased by  0.15745 shares for each share of E&S Stock
issued at Closing;

 

•                                          if the 60 Day Average equals $7.08 or
more, then the number of shares of E&S Stock shall remain at the number of
shares of E&S Stock issued at Closing;

 

•                                          if the 60 Day Average is between
$5.15 and $7.08, then the number of shares of E&S Stock shall be increased for
each $0.01 that the 60 Day Average is less than $7.08 by that number of shares
equal to (i) 0.0008145, times (ii) the number of shares of E&S Stock issued at
Closing.

 

Notwithstanding the above, if the 60 Day Average is less than or equal to $6.12,
an additional 20,000 shares of E&S Stock shall be added to the above amount. 
The additional shares of E&S Stock to be delivered to Transnational pursuant to
this Section 1.2(b) are hereinafter referred to as the “Additional E&S Stock”). 
Promptly after the Registration Date (but in no event later than two (2) days
after the Registration Date), E&S will cause the shares of Additional E&S Stock
to be issued to Transnational free and clear of all mortgages, liens, pledges,
security interests, restrictions, encumbrances, or adverse claims of any nature,
other than restrictions on sale, transfer, offer for sale, pledge, hypothecation
or other disposition pursuant to applicable state and federal securities laws.

 

For purposes of further illustration, Exhibit E contains a detailed analysis of
the calculation of the Additional E&S Stock payable under this Agreement;
provided however, that the calculations in Exhibit E do not give effect to any
issuance pursuant to Section 1.7 hereof.

 

1.3                                 Deliveries of Transnational and Spitz at
Signing.  On or prior to the date hereof, Transnational and/or Spitz, as
applicable, shall have delivered, or have caused to be delivered, to E&S 
employment agreements, upon terms agreeable to E&S, duly executed by each of Jon
Shaw and Paul Dailey, each of which shall be effective upon signing, with the
employment term of each to commence immediately following the Closing, with said
employment agreements to contain non-competition agreements duly executed by
each of the officers, each of which shall become effective by its terms
immediately following the Closing.

 

1.4                                 Deliveries of E&S at Signing.  On or prior
to the date hereof, each of Jon Shaw and Paul Dailey shall have executed and
delivered to Transnational a letter agreement (the

 

--------------------------------------------------------------------------------


 

“Transnational Post-Closing Officer Letter Agreement”), the terms of which shall
be satisfactory to E&S and Transnational, pursuant to which each of Messrs. Shaw
and Dailey shall agree to continue to serve as officers of Transnational after
the Closing for the limited purpose of orderly winding up and dissolving
Transnational and to take such actions as officers as may be reasonably
necessary or desirable in order to dissolve Transnational in accordance with the
plan of dissolution approved by the Board of Directors and stockholders of
Transnational.  Notwithstanding the immediately preceding sentence to the
contrary, Transnational, E&S, and Messrs. Shaw and Dailey  agree that none of
the activities of Messrs. Shaw or Dailey on behalf of Transnational shall
unreasonably interfere with their duties owed to Spitz or E&S as officers of
Spitz.  The obligations of Messrs. Shaw and Dailey to Transnational under the
Transnational Post-Closing Officer Letter Agreement shall not exceed twenty
hours per month, nor shall the term of such Letter Agreement exceed the later to
occur of (i) eight months from the Closing Date; or (ii) two months after
registration of the E&S Stock in accordance with Section 5.1 below.  Prior to
Closing, Transnational shall provide E&S with evidence of the Post-Closing
Insurance coverage in accordance with Section 5.17 below.

 

1.5                                 Closing.  The parties to this Agreement will
hold a closing (the “Closing”) for the purpose of executing all of the documents
contemplated by this Agreement (collectively, the “Transaction Documents”) and
otherwise effecting the transactions contemplated by this Agreement, on the
third business day after fulfillment or waiver of all conditions set forth in
Section 4 (other than conditions which by their nature are to be satisfied at
the Closing) or on such other date as the parties may mutually agree upon.  The
Closing will be held at the offices of Spitz, Inc., Route 1 and Brandywine
Drive, Chadds Ford, Pennsylvania, 19317, or at such other place as E&S and
Transnational may reasonably agree.  The date on which the Closing actually
occurs is referred to as the “Closing Date.”

 

1.6                                 Deliveries at the Closing.

 

(a)                                  At the Closing, Transnational and/or Spitz,
as applicable, shall deliver, or cause to be delivered, to E&S:

 

(i)                                     a certificate of the Secretary or
Assistant Secretary of Transnational as to the incumbency and signatures of the
officers of Transnational executing this Agreement and the Transaction Documents
executed by Transnational on the Closing Date as contemplated by this Agreement
and attaching (a) a copy of Transnational’s certificate of incorporation, as
amended through the Closing Date certified by the Secretary of State of the
State of Delaware, (b) a true and correct copy of Transnational’s bylaws, as
amended, and (c) true and correct copies of resolutions of Transnational’s board
of directors;

 

(ii)                                  a certificate of the Secretary or
Assistant Secretary of Spitz as to the incumbency and signatures of the officers
of Spitz executing this Agreement and the Transaction Documents executed by
Spitz on the Closing Date as contemplated by this Agreement and attaching (a) a
copy of Spitz’s certificate of incorporation, as amended through the Closing
Date certified by the Secretary of State of the State of Delaware, (b) a true
and correct copy of Spitz’s bylaws, as amended, and (c) true and correct copies
of resolutions of Spitz’s board of directors authorizing this Agreement and the
transactions contemplated herein;

 

--------------------------------------------------------------------------------


 

(iii)                               certificates representing all of the issued
and outstanding Spitz Stock, duly endorsed in blank (or accompanied by duly
executed stock powers duly endorsed in blank), in each case in proper form for
transfer, with signatures guaranteed, and, if applicable, with all stock
transfer and any other required documentary stamps affixed thereto or
appropriate instructions or agreements from Transnational to allow the shares of
Spitz Stock to be legally and beneficially transferred into the name of E&S; and

 

(iv)                              the Registration Rights Agreement, in
substantially the form of Exhibit B attached to this Agreement, duly executed by
Transnational.

 

(b)                                 At the Closing, E&S shall deliver, or cause
to be delivered, to Transnational:

 

(i)                                     a certificate of the Secretary or
Assistant Secretary of E&S as to the incumbency and signatures of the officers
of E&S executing this Agreement and any other Transaction Documents executed by
E&S on the Closing Date as contemplated by this Agreement and attaching (a) a
copy of E&S’s certificate of incorporation, as amended through the Closing Date
certified by the Secretary of State of the State of Utah, (b) a true and correct
copy of E&S’s bylaws, as amended, and (c) true and correct copies of resolutions
of E&S’s board of directors authorizing this Agreement and the transactions
contemplated herein;

 

(ii)                                  certificates representing the E&S Stock,
duly executed (or accompanied by duly executed stock powers) or evidence that
E&S has given irrevocable written instructions to E&S’s transfer agent for the
delivery of the certificates to Transnational, such certificates to contain a
legend describing the restrictions of federal and state securities laws as
provided in Section 5.14 hereof; and

 

(iii)                               the Registration Rights Agreement, in
substantially the form of Exhibit B attached to this Agreement, duly executed by
E&S.

 

(c)                                  At the Closing, Transnational and Spitz,
shall deliver to each other, a duly executed cross release in substantially the
form attached hereto as Exhibit A (the “Cross Release”)

 

1.7                                 Election to Decrease Accounts Receivable
Primary Repayment Amount and Increase the Number of E&S Stock.  By written
election to E&S in the Accounts Receivable Notice prior to the payment of the
Accounts Receivable Primary Repayment Amount (as those terms are defined in
Section 5.2) by Spitz, Transnational may elect to reduce the Accounts Receivable
Primary Repayment Amount by up to $250,000, and, at the Closing, receive that
number of additional shares of E&S Stock calculated as (i) the total reduction
to the Accounts Receivable Primary Repayment Amount, divided by, (ii) $7.08 (all
such additional shares shall also be considered “E&S Stock” for all purposes
hereunder).

 

--------------------------------------------------------------------------------


 

SECTION 2
REPRESENTATIONS AND WARRANTIES
OF TRANSNATIONAL AND SPITZ

 

Transnational and Spitz hereby jointly and severally represent and warrant to
E&S, and acknowledge and agree that E&S is relying upon such representations and
warranties in connection with the execution, delivery and performance of this
Agreement, notwithstanding any investigation made by or on behalf of E&S, as
follows:

 

2.1                                 Organization and Good Standing.  Each of
Transnational and Spitz is an entity duly organized, validly existing and in
good standing under the laws of Delaware and has all requisite corporate power
and authority to own, lease and to carry on its business as now being
conducted.  Transnational and Spitz are each duly qualified to do business and
are in good standing as foreign corporations in each of the jurisdictions in
which they own property, lease property, do business, or are otherwise required
to do so, where the failure to be so qualified would have a Material Adverse
Effect (a defined in Section 2.7).

 

2.2                                 Authority and Validity.  Each of
Transnational and Spitz has all requisite corporate power and authority to enter
into this Agreement and the Transaction Documents to which either is a party and
to perform its obligations thereunder and to consummate the transactions
contemplated thereby.  The execution and delivery of this Agreement and each of
the Transaction Documents to which either is a party by Transnational or Spitz
and the consummation by Transnational and Spitz of the transactions contemplated
thereby, have been duly authorized by the respective boards of directors of
Transnational and Spitz and no other corporate proceedings on the part of
Transnational or Spitz (or their respective stockholders) are necessary to
authorize such documents or to consummate the transactions contemplated thereby
(other than such shareholder approval as described in Section 4.1(e) hereof). 
This Agreement has been, and all the other Transaction Documents to which it is
a party when executed and delivered by Transnational and Spitz as contemplated
by this Agreement will be, duly executed and delivered by Transnational and
Spitz and this Agreement is, and the other Transaction Documents when executed
and delivered by Transnational and Spitz as contemplated hereby will be, the
valid and binding obligation of Transnational and Spitz enforceable in
accordance with their respective terms, except (1) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, and (2) as
limited by general legal principles of equity.

 

2.3                                 Title to Spitz Stock.  Transnational has
full right, power and authority to sell, transfer and deliver the Spitz Stock,
and upon delivery of the certificates therefor as contemplated in this
Agreement, Transnational will transfer to E&S good title to the Spitz Stock,
including all voting and other rights to such Spitz Stock, free and clear of all
pledges, liens, security interests, adverse claims, options, rights of any third
party, or other encumbrances, other than restrictions on sale, transfer, offer
for sale, pledge, hypothecation or other disposition pursuant to applicable
federal and state securities laws.

 

2.4                                 Capitalization of Spitz.  The entire
authorized capital stock and other equity securities of Spitz consists of 1,000
shares of common stock, par value $0.01, one hundred of which are issued and
outstanding to Transnational.  There are no agreements purporting to

 

--------------------------------------------------------------------------------


 

restrict the transfer of the Spitz Stock, nor any voting agreements, voting
trusts or other arrangements restricting or affecting the voting of the Spitz
Stock.  The Spitz Stock held by Transnational is duly and validly issued, fully
paid and non-assessable, and issued in full compliance with all federal, state,
and local laws, rules and regulations.  There are no subscription rights,
options, warrants, convertible securities, or other rights (contingent or
otherwise) presently outstanding, for the purchase, acquisition, or sale of the
capital stock of Spitz, or any securities convertible into or exchangeable for
capital stock of Spitz or other securities of Spitz, from or by Spitz.  There
are no stock appreciation rights, phantom stock, or similar rights in existence
with respect to Spitz.

 

2.5                                 No Spitz Subsidiaries.  Except as set forth
in Disclosure Schedule 2.5, Spitz and Transnational each represent and warrant
that Spitz has no Subsidiaries.  As used in this Agreement, the term
“Subsidiaries” means, with respect to any person or other entity, any
corporation or other organization, whether incorporated or unincorporated, of
which at least a majority of the securities or interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
others performing similar functions with respect to such corporation or other
organization is at that time directly or indirectly owned or controlled by such
person, corporation or other entity, or by any one or more of its Subsidiaries,
or by such person, corporation or other entity, and one or more of its
Subsidiaries.

 

2.6                                 Noncontravention.  Except as set forth in
Disclosure Schedule 2.6, neither the execution, delivery and performance of the
Transaction Documents, nor the consummation of the transactions contemplated
thereby nor compliance with the provisions thereof, will:

 

(a)                                  Result in a violation of, cause a default
under (with or without notice, lapse of time or both) or give rise to a right of
termination, amendment, cancellation or acceleration of any material obligation
contained in or the loss of any material benefit under, or result in the
creation of any lien, security interest, charge or encumbrance upon any of the
material properties or assets of Transnational or Spitz under any term,
condition or provision of any (x) loan or credit agreement, note, bond, mortgage
or indenture, (y) real property lease, material personal property lease or other
material agreement, or (z) any material permit, or license;

 

(b)                                 Violate any provision of the articles or
certificate of incorporation or by-laws of either Transnational or Spitz; or

 

(c)                                  Violate any judgment, order, writ,
injunction, decree, statute, rule, or regulation of any court or governmental or
regulatory authority applicable to Transnational or Spitz or any of its their
properties or assets.

 

2.7                                 Actions and Proceedings.  There is no claim,
charge, arbitration, grievance, action, suit, investigation or proceeding by or
before any court, arbiter, administrative agency or other governmental authority
now pending or, to Transnational’s or Spitz’s knowledge, threatened against
Transnational, Spitz, or which involves any of the business, or the properties
or assets of Transnational or Spitz that, if adversely resolved or determined,
would have a material adverse effect on the business, operations, assets,
properties, prospects, or conditions of Spitz (a “Material Adverse Effect”),
except as set forth on Disclosure Schedule 2.7.  To

 

--------------------------------------------------------------------------------


 

Transnational’s or Spitz’s knowledge, no event has occurred or circumstance
exists that Transnational or Spitz expect to give rise to or serve as a basis
for the commencement of any such claim, charge, grievance, proceeding, or
governmental investigation, except as set forth on Disclosure Schedule 2.7. 
Disclosure Schedule 2.7 also lists all pending legal claims or proceedings,
whether or not such claim or proceeding would result in a Material Adverse
Effect if decided against Spitz.

 

2.8                                 Compliance.

 

(a)                                  Spitz is in compliance in all material
respects with, and not in default or violation in any material respect under,
and has not received any notice or written communication within the last three
(3) years of any material violation by it of, any statute, law, ordinance,
regulation, rule, decree or other applicable regulation to the business or
operations of Spitz.

 

(b)                                 Spitz is not subject to any judgment, order
or decree entered in any lawsuit or proceeding applicable to its business and
operations that would have a Material Adverse Effect.

 

(c)                                  Spitz has duly filed all reports and
returns required to be filed by it with governmental authorities and has
obtained all governmental permits and licenses and other governmental consents
where the failure to do so would have a Material Adverse Effect, except as may
be required after the execution of this Agreement.  All of such permits,
licenses and consents are in full force and effect, and no proceedings for the
suspension or cancellation of any of them, and no investigation relating to any
of them, is pending or, to the best knowledge of Spitz and Transnational,
threatened, that would have a Material Adverse Effect.

 

(d)                                 Spitz has operated in material compliance
with all laws, rules, statutes, ordinances, orders and regulations applicable to
its business, including, without limitation, those applicable to Spitz under the
Occupational Safety and Health Act of 1970, as amended, or any equivalent state
law where the failure to do so would have a Material Adverse Effect.  Except as
set forth in Disclosure Schedule 2.8, neither Transnational nor Spitz has
received any notice of any violation thereof.

 

2.9                                 Filings, Consents and Approvals.  Except as
listed on Disclosure Schedule 2.9, no filing or registration with, no notice to
and no permit, authorization, consent, or approval of any public or governmental
body or authority is necessary for the consummation by Transnational and Spitz
of the transactions contemplated by this Agreement.

 

2.10                           Financial Representations.

 

(a)                                  The books of account and other financial
records of Spitz, all of which have been made available to E&S, are true and
correct and have been properly maintained in all material respects in accordance
with sound business and accounting practices.

 

(b)                                 Included in Disclosure Schedule 2.10 is the
audited balance sheet of Spitz as of January 31, 2005, and the related audited
statements of income, cash flows, and changes in shareholder’s equity for the
fiscal year then ended, as well as the unaudited balance sheet, and

 

--------------------------------------------------------------------------------


 

the related statements of income, cash flows, and changes in shareholders equity
as of October 31, 2005 prepared and/or reported on by Stockton and Bates LLP,
independent certified public accountants.  Such balance sheets and related
statements of income and cash flow are herein referred to as the “Financial
Statements.”

 

(c)                                  The Financial Statements (x) have been
prepared from the books of Spitz in accordance with United States generally
accepted accounting principles, consistently applied (“GAAP”) except that the
unaudited interim Financial Statements do not contain notes and are subject to
recurring year end adjustments that will not have a Material Adverse Effect and
(y) present fairly in all material respects the financial position of the
business as of the date of such statements and the results of operations of the
business for the periods covered thereby.

 

2.11                           Accounts.  Disclosure Schedule 2.11 sets forth
and describes (a) all bank accounts owned or maintained by Spitz and all
authorized signatories with respect thereto, and (b) all safety deposit boxes
maintained by Spitz and all persons who have access with respect thereto.

 

2.12                           Absence of Undisclosed Liabilities.  Except as
set forth in Disclosure Schedule 2.12, Spitz has no liabilities or obligations
either direct or indirect, matured or unmatured, absolute, contingent or
otherwise, except (a) such liabilities or obligations as are reserved against or
reflected in the Financial Statements or of a nature not otherwise required
pursuant to GAAP to be reserved against or reflected therein, (b) such
liabilities or obligations as have been incurred in the ordinary course of
business since October 31, 2005 and have been disclosed to E&S, or (c) other
liabilities that are, individually and in the aggregate, immaterial.  For
purposes of this Agreement, the term “liabilities” includes, any direct or
indirect indebtedness, guaranty, endorsement, claim, loss, damage, deficiency,
cost, expense, obligation or responsibility, fixed or unfixed, known or unknown,
asserted or unasserted, choate or inchoate, liquidated or unliquidated, secured
or unsecured.

 

2.13                           Tax Matters.  “Tax” or “Taxes” means any and all
taxes, charges, fees, levies, duties or other assessments whether federal,
state, local or foreign, based upon or measured by income, capital, net worth or
gain and any other tax including, recapture, gross receipts, profits, sales,
use, occupation, use and occupancy, value added, ad valorem, customers,
transfer, franchise, shares, withholding, payroll, employment, excise, or
property taxes with respect to Spitz or for which Spitz has liability under
Treasury Regulations Section 1.1502-6 (or any similar provision of state, local
or foreign law), together with any interest, fines, penalties and additions to
tax imposed with respect thereto.  “Tax Returns” means any return, declaration,
report, claim for refund, or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.  “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute thereto.  “Treasury Regulation” means those regulations
promulgated by the Internal Revenue Service under the Code.

 

Except as set forth in Disclosure Schedule 2.13:

 

(a)                                  As of the date hereof, (i) Transnational
and Spitz have each timely filed all income Tax Returns and all other material
Tax Returns which are required to be filed on or prior

 

--------------------------------------------------------------------------------


 

to the date hereof, taking into account any extensions of the filing deadlines
which have been validly granted to them; and (ii) all such returns are true and
correct in all material respects.

 

(b)                                 Transnational and Spitz have each paid all
income and other material Taxes that have become or are due with respect to any
period ended on or prior to the date hereof, and have established an adequate
reserve therefore on each of their balance sheets for those Taxes not yet due
and payable.

 

(c)                                  Neither Transnational nor Spitz is
presently under, nor has either received notice of, any contemplated
investigation or audit by the Internal Revenue Service or any foreign or state
agency concerning any fiscal year or period ended prior to the date hereof.

 

(d)                                 All Taxes required to be withheld by
Transnational or Spitz on or prior to the date hereof from employees for income
Taxes, social security Taxes, unemployment Taxes and other similar withholding
Taxes have been properly withheld and, if required on or prior to the date
hereof, have been deposited with the appropriate governmental agency.

 

(e)                                  Neither Transnational nor Spitz is a party
to any tax-sharing agreements or similar contracts or arrangements.

 

2.14                           Absence of Changes.  Except as set forth in
Disclosure Schedule 2.14 and except for the transactions contemplated by this
Agreement (including, without limitation, the transactions contemplated by
Section 5.2 below), since January 31, 2005, Spitz has not:

 

(i)                                     (A) incurred any liabilities in excess
of $10,000 other than liabilities incurred in the ordinary course of business
consistent with past practice, (B) discharged or satisfied any lien or
encumbrance, or paid any liabilities, in excess of $10,000 other than in the
ordinary course of business consistent with past practice, or (C) failed to pay
or discharge when due any liabilities of which the failure to pay or discharge
has caused or will cause any material damage or risk of material loss to it;

 

(ii)                                  sold, encumbered, assigned or transferred
any material assets or properties, except for ordinary course of business
transactions consistent with past practice;

 

(iii)                               created, incurred, assumed or guaranteed any
indebtedness for money borrowed in excess of $10,000 (excluding trade payables),
or mortgaged, pledged or subjected any of the assets or properties of Spitz to
any mortgage, lien, pledge, security interest, conditional sales contract or
other encumbrance of any nature whatsoever;

 

(iv)                              made or suffered any amendment or termination
of any material agreement, contract, commitment, lease or plan to which it is a
party or by which it is bound, or cancelled, modified or waived any substantial
debts or claims held by it or waived any rights of substantial value, whether or
not in the ordinary course of business;

 

(v)                                 declared, set aside or paid any dividend or
made or agreed to make any other distribution or payment in respect of its
capital shares or redeemed, purchased or otherwise acquired or agreed to redeem,
purchase or acquire any of its capital shares or equity securities;

 

--------------------------------------------------------------------------------


 

(vi)                              suffered any damage, destruction or loss,
whether or not covered by insurance, materially and adversely affecting its
business, operations, assets, properties or prospects;

 

(vii)                           suffered any material adverse change in its
business, operations, assets, properties, prospects or condition (financial or
otherwise);

 

(viii)                        received notice or had knowledge of any actual or
threatened labor trouble, termination, resignation, strike or other occurrence,
event or condition of any similar character which has had or might have an
adverse effect on its business, operations, assets, properties or prospects;

 

(ix)                                made commitments or agreements for capital
expenditures or capital additions or betterments exceeding in the aggregate
$10,000.00, except such as may be involved in ordinary repair, maintenance or
replacement of its assets;

 

(x)                                   other than in the ordinary course of
business, increased the salaries or other compensation of, or made any advance
(excluding advances for ordinary and necessary business expenses) or loan to,
any of its employees or made any increase in, or any addition to, other benefits
to which any of its employees may be entitled;

 

(xi)                                changed any of the accounting principles
followed or the methods of applying such principles; or

 

(xii)                             agreed, whether in writing or orally, to do
any of the foregoing.

 

2.15                           Personal Property.  Disclosure Schedule 2.15
contains a list of all material equipment, furniture, fixtures and other
tangible personal property and assets (but excluding inventory) owned or leased
by Spitz with a current value as reflected in the Financial Statements in excess
of $20,000.00.  Except as disclosed on Disclosure Schedule 2.15, Spitz possesses
all property and items necessary for the continued operation of the business of
Spitz as presently conducted.  All of such items are in good operating condition
(normal wear and tear excepted), and are reasonably fit for the purposes for
which the such item is presently used.

 

2.16                           Related Entities.  Except as set forth on
Disclosure Schedule 2.16, neither Spitz, nor its stockholder, directors,
officers or employees of Spitz, or any member of his or her immediate family or
any other of its, his or her affiliates, owns or has an ownership interest in
any corporation or other entity that is or was during the last three years a
party to, or in any property which is or was during the last three years the
subject of, any material contract, agreement or understanding, business
arrangement or relationship with Spitz.  Disclosure Schedule 2.16 provides a
description of each such related entity and the interest held therein.

 

2.17                           Insurance.  The assets, properties and operations
of Spitz are insured under various policies of general liability and other forms
of insurance consistent with prudent business practices.  All such policies are
in full force and effect in accordance with their terms, no written notice of
cancellation has been received, and there is no existing default by Spitz or
event which, with the giving of notice, the lapse of time or both, would
constitute a default thereunder.  All premiums that are due and payable have
been paid in full.

 

--------------------------------------------------------------------------------


 

2.18                           Labor Matters.

 

(a)                                  Except as set forth in Disclosure
Schedule 2.18, no employee of Spitz is covered by any collective bargaining
agreement.

 

(b)                                 Spitz has complied, and is currently in
compliance, in all material respects with applicable laws, rules and regulations
relating to the employment of labor, including without limitation those relating
to wages, hours, unfair labor practices, discrimination and payment of social
security and similar taxes.

 

(c)                                  There is no claim, charge, arbitration,
grievance, action, suit, investigation or proceeding by or before any court,
arbiter, administrative agency or other governmental authority now pending or,
to Transnational’s or Spitz’s knowledge, threatened against Spitz relating to
employment issues or the Benefit Plans.

 

(d)                                 With respect to its business, Spitz is not
delinquent in payment to any employee for any unpaid wages, bonuses,
commissions, or other compensation, or any tax, penalty, assessment, or
forfeiture for failure to comply with any of the foregoing.  Other than as set
forth on Disclosure Schedule 2.18, all officers and employees of Spitz are
employees at-will, and for indefinite terms and there is no outstanding
agreement or arrangement with respect to severance payments.

 

(e)                                  Spitz has delivered to E&S a complete and
accurate list of the following information for each officer, employee,
consultant, independent contractor, temporary non-employee, leased employee,
member or director of Spitz, including each employee on leave of absence or
layoff status describing: employee’s name; job title; full or part-time (and
temporary or regular) status; date of hire; date of birth; current compensation
paid or payable and any change in compensation since January 31, 2005; benefits
elected; vacation accrued; and service credited for purposes of vesting and
eligibility to participate and terms of participation under any of the Benefit
Plans (as defined in Section 2.19 of this Agreement).

 

(f)                                    Spitz has delivered to E&S a complete and
accurate list of employees not actively at work and the reason for each absence.

 

2.19                           Benefit Plans and Arrangements.  Disclosure
Schedule 2.19 contains a list of all employee benefit plans (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”)),
and all other deferred compensation or fringe benefit plans, arrangements or
practices of Spitz, including without limitation, severance pay, stock options
and similar plans or arrangements and other benefit obligations of Spitz,
whether oral or written, to any of its employees (the “Benefit Plans”).  A true
and complete copy of each Benefit Plan has been provided to E&S.  The Benefit
Plans are the only Benefit Plans maintained by or contributed to by Spitz for
the benefit of its stockholder, officers, directors, employees or former
employees which are related to the assets of Spitz, or the business of Spitz. 
Each such Benefit Plan, which is subject to ERISA and the Code, is and always
has been in material compliance with the provisions of ERISA and the Code, and
they, and all other such plans are in material compliance with all other laws
applicable thereto.  Spitz maintains no plan or program that provides
post-retirement medical or death benefits or other post-retirement health or
welfare

 

--------------------------------------------------------------------------------


 

benefits.  Spitz has never contributed to nor been obligated to contribute to
any multiemployer plan as said term is defined in Section 4001(a)(3) of ERISA. 
The consummation of the transactions contemplated by this Agreement will not
accelerate or increase any liability, or accelerate or increase any right or
benefit to which employees may be entitled to, under any of the Benefit Plans. 
Except as specifically disclosed in Disclosure Schedule 2.19, there are no
actions, audits, investigations, suits or claims pending, or, to the knowledge
of Spitz, threatened against Spitz, its Subsidiaries, or any of the Benefit
Plans and they have no liabilities with respect to any of the Benefit Plans.

 

2.20                           Intellectual Property.  Listed on Disclosure
Schedule 2.20 are all intellectual property assets used by Spitz in the
operation of its business, including trade names, patents, service marks,
registered copyrights, and any applications for any of the foregoing (the
“Intellectual Property Assets”).  The Intellectual Property Assets include all
those necessary for the operation of the business of Spitz as they are currently
conducted.  Unless stated otherwise on Disclosure Schedule 2.20, Spitz is the
owner of all right, title, and interest in and to each of the Intellectual
Property Assets, free and clear of all liens, security interests, charges,
encumbrances, equities, and other adverse claims, and has the right to use
without payment to a third party all of the Intellectual Property Assets.  Spitz
does not infringe upon or unlawfully or wrongfully use any trademarks, patents,
copyrights or trade secrets owned or claimed by another.  Disclosure
Schedule 2.20 lists all confidentiality or non-disclosure agreements to which
Spitz or any of its employees is a party.  No employee, director, officer or
stockholder of Spitz owns, directly or indirectly, in whole or in part, any
Intellectual Property Asset used by Spitz.  Except as set forth on Disclosure
Schedule 2.20, Spitz possesses Confidentiality and Invention Assignment
agreements for each of its employees, agents, and contractors.

 

2.21                           Real Property.

 

(a)                                  Disclosure Schedule 2.21 contains a true
and correct list of each parcel of real property owned by Spitz.  Transnational
and Spitz have delivered or made available to E&S copies of the deeds or other
instruments evidencing the ownership of such real property.  Spitz owns, with
good and marketable title, each property that it purports to own, including the
property reflected in the Financial Statements, subject only to those mortgages
or liens detailed in the Financial Statements.

 

(b)                                 Disclosure Schedule 2.21 also contains a
true and correct list of each parcel of real property leased by Spitz, detailing
the expiration date of each lease, and the monthly rent payable thereunder.  All
of the leases detailed in Disclosure Schedule 2.21 are in full force and effect,
and, to the knowledge of Spitz, no event has occurred which with the passing of
time, the giving of notice, or both, would constitute a default under any of the
leases.

 

(c)                                  Spitz has not received written notice of
any pending or threatened eviction proceedings, condemnations, planned public
improvements, annexation, special assessments, zoning or subdivision changes, or
other adverse claims affecting the leased real property, except as set forth in
Disclosure Schedule 2.21.  There are no material past due ad valorem or other
real estate taxes, assessments, or other charges affecting the leased real
property.

 

--------------------------------------------------------------------------------


 

2.22                           Material Contracts and Transactions.  Disclosure
Schedule 2.22 contains a list of all material contracts, agreements, licenses,
permits, arrangements, commitments, instruments, understandings or contracts,
whether written or oral, express or implied, contingent, fixed or otherwise, to
which Spitz is a party (collectively, the “Contracts”).

 

(a)                                  Except as listed on Disclosure
Schedule 2.22, Spitz is not a party to any written or oral:

 

(i)                                     contract for the purchase, sale or lease
of any capital assets, or continuing contracts for the purchase or lease of any
materials, supplies, equipment, real property or services;

 

(ii)                                  agreement regarding sales agency,
distributorship, or the payment of commissions;

 

(iii)                               agreement for the employment or consultancy
of any person or entity;

 

(iv)                              note, debenture, bond, trust agreement, letter
of credit agreement, loan agreement, or other contract or commitment for the
borrowing or lending of money, or agreement or arrangement for a line of credit
or guarantee, pledge, or undertaking of the indebtedness of any other person;

 

(v)                                 agreement, contract, or commitment for any
charitable or political contribution;

 

(vi)                              agreement, contract, or commitment limiting or
restraining Spitz, their business or any successor thereto from engaging or
competing in any manner or in any business or from hiring any employees, nor is
any employee of Spitz subject to any such agreement, contract, or commitment;

 

(vii)                           material agreement, contract, or commitment not
made in the ordinary course of business;

 

(viii)                        agreement establishing or providing for any joint
venture, partnership, or similar arrangement with any other person or entity;

 

(ix)                                agreement, contract or understanding
containing a “change in control,” “potential change in control” or similar
provision;

 

(x)                                   agreement, contract or understanding
requiring the guarantee or assurance of Transnational or any other third party;
or

 

(xi)                                power of attorney or similar authority to
act.

 

(b)                                 (A) each Contract is in full force and
effect and (B) there exists no material breach or violation of or default by
Spitz under any Contract nor by any other party to a Contract, or any event that
with notice or the lapse of time, or both, will create a material breach

 

--------------------------------------------------------------------------------


 

or violation thereof or default under any Contract by Spitz, nor, to the
knowledge of Spitz, by any other party to a Contract.  Except as listed on
Disclosure Schedule 2.22, the consummation of the transaction contemplated by
this Agreement shall not effect the continuation, validity, and effectiveness of
any Contract.  Except as listed on Disclosure Schedule 2.22, to the knowledge of
Spitz or Transnational, there exists no actual or threatened termination,
cancellation, or limitation of, or any amendment, modification, or change to
(except for the performance thereof in the ordinary course of business), any
Contract.  A true, correct and complete copy (and if oral, a description of
material terms) of each Contract, as amended to date, has been furnished to E&S.

 

2.23                           Access to Information.  Transnational and Spitz
have had access to all documents and information about E&S and have reviewed
sufficient information to allow them to evaluate the merits and risks of the
acquisition of the E&S Stock.

 

2.24                           Securities Acknowledgement.  Transnational
acknowledges and agrees that the E&S Stock has not been registered pursuant to
the Securities Act or any state securities law.  Transnational acknowledges that
the E&S Stock may not be transferred other than pursuant to a valid registration
or an exemption from the registration requirements of the federal or state
securities laws.

 

2.25                           No Brokers.  Neither Transnational nor Spitz has
incurred any obligation or liability to any party for any brokerage fees,
agent’s commissions, or finder’s fees in connection with the transactions
contemplated by this Agreement for which E&S would be responsible.

 


2.26                           NO INTER-COMPANY CLAIMS.  TO THE KNOWLEDGE OF
SPITZ, SPITZ POSSESSES NO MATERIAL CAUSES OF ACTION, CLAIMS, CHARGES,
GRIEVANCES, ACTIONS, SUITS, POTENTIAL ACTIONS, OR POTENTIAL SUITS AGAINST
TRANSNATIONAL.

 

2.27                           Completeness of Disclosure.  No representation or
warranty by Transnational or Spitz in this Agreement nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to E&S
pursuant hereto contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact required to be stated herein or
therein or necessary to make any statement herein or therein not materially
misleading.

 

2.28                           No Other Representations or Warranties.  Except
for the representations and warranties of Transnational and Spitz expressly set
forth in this Section 2, neither Transnational nor Spitz makes any other express
or implied representation or warranty.

 

SECTION 3
REPRESENTATIONS AND WARRANTIES OF E&S

 

E&S hereby represents and warrants to Transnational and Spitz, and acknowledges
and agrees that Transnational and Spitz are relying upon such representations
and warranties in connection with the execution, delivery and performance of
this Agreement, notwithstanding any investigation made by or on behalf of
Transnational or Spitz, as follows:

 

3.1                                 Organization and Good Standing.  E&S is a
corporation duly organized, validly existing and in good standing under the laws
of Utah and has all requisite corporate power and

 

--------------------------------------------------------------------------------


 

authority to own, lease and operate its properties and to carry on its business
as now being conducted.

 

3.2                                 Authority and Validity.  E&S has all
requisite corporate power and authority to enter into this Agreement and the
Transaction Documents to which it is a party and to perform its obligations
thereunder and to consummate the transactions contemplated thereby.  The
execution and delivery of this Agreement and each of the Transaction Documents
to which it is a party by E&S and the consummation by E&S of the transactions
contemplated thereby, have been duly authorized by the board of directors of E&S
and no other corporate proceedings on the part of E&S (or its stockholders) are
necessary to authorize such documents or to consummate the transactions
contemplated thereby.  This Agreement has been, and all the other Transaction
Documents to which it is a party when executed and delivered by E&S as
contemplated by this Agreement will be, duly executed and delivered by E&S and
this Agreement is, and the other Transaction Documents when executed and
delivered by E&S as contemplated hereby will be, the valid and binding
obligation of E&S enforceable in accordance with their respective terms, except
(1) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally, and (2) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

3.3                                 Noncontravention.  Neither the execution,
delivery and performance of the Transaction Documents, nor the consummation of
the transactions contemplated thereby nor compliance with the provisions
thereof, will:

 

(a)                                  Result in a violation of, cause a default
under (with or without notice, lapse of time or both) or give rise to a right of
termination, amendment, cancellation or acceleration of any material obligation
contained in or the loss of any material benefit under, or result in the
creation of any lien, security interest, charge or encumbrance upon any of the
material properties or assets of E&S under any term, condition or provision of
any (x) loan or credit agreement, note, bond, mortgage or indenture, (y) lease
or other material agreement, or (z) any material permit, or license;

 

(b)                                 Violate any provision of the articles of
incorporation or by-laws of E&S; or

 

(c)                                  Violate any order, writ, injunction,
decree, statute, rule, or regulation of any court or governmental or regulatory
authority applicable to E&S or any of its properties or assets.

 

3.4                                 SEC Reports.  E&S has filed all reports
required to be filed by it under the Securities Act of 1933, as amended (the
“Securities Act”) and the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”) for the twelve months preceding the Closing Date (the foregoing
materials being collectively referred to herein as the “SEC Reports”) on a
timely basis or has timely filed a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. 
As of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the
rules and regulations of the Securities and Exchange Commission (the

 

--------------------------------------------------------------------------------


 

“SEC”) promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of E&S included in the SEC Reports comply
in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with U.S.
generally accepted accounting principles applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of E&S as of and for the dates thereof and the results of
operations and cash flows for the periods then ended.

 

3.5                                 Pro Forma Financial Statements.  E&S has
delivered to Transnational the following financial projections (collectively,
the “Financial Projections”): (i) pro forma consolidated balance sheet of E&S as
of December 31, 2006 and December 31, 2007 and (ii) the related pro forma
consolidated statement of income as of December 31, 2006 and December 31, 2007,
which Financial Projections reflect the consummation of the Flight Simulator
Divestiture and the transactions contemplated hereunder.  The Financial
Projections (x) were prepared by management of E&S in good faith and based on
good faith estimates and assumptions believed by management of E&S to be
reasonable at the time and (y) as of the date hereof, to the knowledge of E&S,
the assumptions on which the Financial Projections are based are reasonable and
consistent with all facts known to the management of E&S and such projections
are reasonably based on such assumptions and are considered by management of E&S
to be the most likely financial scenario; provided, however, that E&S makes no
representation to Transnational that such projections are accurate.  The Parties
acknowledge and agree that various material changes may occur, including  but
not limited to the Flight Simulator Divestiture transaction being terminated,
which could make the Financial Projections inaccurate and irrelevant.  The
expenses related to the flight simulator business of E&S which are eliminated in
the Financial Projections are not anticipated by E&S’s management to be incurred
by E&S or necessary after the Closing of the transactions contemplated by the
Flight Simulator Purchase Agreement in order for E&S to operate its other
business lines in the ordinary course of business.

 

3.6                                 Filings, Consents and Approvals.  Except as
listed on Disclosure Schedule 3.6, no filing or registration with, no notice to
and no permit, authorization, consent, or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
E&S of the transactions contemplated by this Agreement.

 

3.7                                 No Brokers.  E&S has not incurred any
obligation or liability to any party for any brokerage fees, agent’s
commissions, or finder’s fees in connection with the transactions contemplated
by this Agreement for which Spitz or Transnational would be responsible.

 

3.8                                 Authorization of Securities; Title to
Securities.  The E&S Stock, when issued and delivered in accordance with this
Agreement shall be validly issued, fully paid, and nonassessable and shall not
be issued in violation of any preemptive rights of E&S’s stockholders.  When the
certificates representing the E&S Stock have been duly delivered in accordance
with this Agreement, Transnational shall receive good title to the E&S Stock. 
All such title shall be free and clear of all pledges, liens, security
interests, adverse claims, options,

 

--------------------------------------------------------------------------------


 

rights of any third party, or other encumbrances other than restrictions on
sale, transfer, offer for sale, pledge, hypothecation or other disposition
pursuant to applicable federal and state securities laws.

 

3.9                                 Exemption from Registration.  Subject to the
accuracy of the representations and warranties of Transnational contained in
Sections 2.23 and 2.24 above, the offer and sale of the E&S Stock to
Transnational pursuant to the terms of this Agreement is exempt from the
registration requirements of the Securities Act and rules and regulations
promulgated thereunder.

 

3.10                           Other Registration Rights.  Except as set forth
in Disclosure Schedule 3.10, E&S is not currently subject to any agreement
providing any person or entity any rights (including piggyback registration
rights) to have any securities of E&S registered with the SEC or registered or
qualified with any other governmental authority.

 

3.11                           Registration Statement Matters.  E&S meets the
eligibility requirements for use of a Form S-3 Registration Statement for the
resale of the E&S Stock.

 

3.12                           NASDAQ Listing Matters.  The Common Stock of E&S
is registered and designated for quotation on the Nasdaq Stock Market under the
ticker symbol “ESCC.”  E&S is not in violation of the listing requirements of
the Nasdaq Stock Market and has no knowledge of any facts which would reasonably
lead to delisting or suspension of E&S’s common stock.  The issuance and sale of
the E&S Stock in accordance with this Agreement does not contravene the
rules and regulations of the Nasdaq Stock Market.

 

3.13                           Completeness of Disclosure.  No representation or
warranty by E&S in this Agreement nor any certificate, schedule, statement,
document or instrument furnished or to be furnished to Transnational or Spitz
pursuant hereto contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact required to be stated herein or
therein or necessary to make any statement herein or therein not materially
misleading.

 

3.14                           No Other Representations or Warranties.  Except
for the representations and warranties of E&S expressly set forth in this
Section 3, E&S does not make any other express or implied representation or
warranty.

 

SECTION 4
CLOSING CONDITIONS

 

4.1                                 Conditions Precedent to Closing by E&S. 
E&S’s obligation to consummate the transactions contemplated by this Agreement
is subject to the satisfaction of the conditions set forth below and/or the
delivery of all of the documents, items, certificates and instruments described
below, all of which documents, items, certificates and instruments must be in
form and substance reasonably satisfactory to E&S, unless any such condition is
waived by E&S at the Closing.  The Closing of the transactions contemplated by
this Agreement will be deemed to mean a waiver of all conditions to Closing.

 

(a)                                  Representations and Warranties.  The
representations and warranties of Transnational and Spitz set forth in this
Agreement will have been true, correct and complete in all respects as of the
date hereof.

 

--------------------------------------------------------------------------------


 

(b)                                 Performance.  All of the covenants and
obligations that Transnational and Spitz are required to perform or to comply
with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been performed and complied with in all material
respects.  Transnational and Spitz must have delivered each of the documents
required to be delivered by it pursuant to this Agreement and all such documents
are reasonably satisfactory to E&S.

 

(c)                                  No Registration or Reports.  Neither
Transnational nor Spitz shall be registered under the Exchange Act, nor shall
Transnational or Spitz be required to file any reports under the Exchange Act or
the Securities Act.

 

(d)                                 Approval by Transnational’s Shareholders. 
The shareholders of Transnational will have validly approved the transactions
contemplated by this Agreement as required by the Delaware General Corporation
Law.

 

(e)                                  Approval by Spitz’s Shareholders.  The
shareholder of Spitz will have validly approved the transactions contemplated by
this Agreement as required by the Delaware General Corporation Law.

 

(f)                                    No Legal Impediment.  No suit, action, or
proceeding will be pending or threatened before any governmental or regulatory
authority wherein an unfavorable judgment, order, decree, stipulation,
injunction or charge would (1) prevent consummation of any of the transactions
contemplated by this Agreement as reasonably determined by E&S (2) cause any of
the transactions contemplated by this Agreement to be rescinded following
consummation, or (3) adversely affect the right of E&S to own, operate or
control the business or assets of Spitz.

 

(g)                                 Opinion of Counsel.  Transnational shall
furnish E&S with an opinion of counsel, dated as of the Closing Date, in
substantially the form of Exhibit C attached to this Agreement.

 

(h)                                 No Material Adverse Effect.  From the date
hereof to the Closing Date, Spitz shall not have suffered a Material Adverse
Effect caused or contributed by Spitz’s conducting of business other than in the
ordinary course of business (and without the prior consent of E&S to conduct
business other than in the ordinary course) consistent with past practice.  It
is hereby agreed and understood that for purposes of this Section 4.1(h), a
Material Adverse Effect shall be strictly construed in accordance with the
preceding sentence and, for the avoidance of doubt, shall not result from (x)
downward movements in the stock price of Transnational, (y) adverse changes in
the business, assets or prospects of Spitz incurred in the ordinary course of
business consistent with past practice and not caused, or contributed to by, the
actions of Transnational or Spitz, or (z) adverse changes in the business,
assets or prospects of Spitz arising solely from the announcement of the
transactions contemplated by this Agreement.  Transnational and Spitz will each
have delivered to E&S a certificate dated as of the Closing Date, to the effect
that no Material Adverse Effect caused or contributed to by Spitz’s conducting
of business other than in the ordinary course of business shall have occurred,
or if that is not the case, including a description of the extent to which such
Material Adverse Effect does exist.

 

--------------------------------------------------------------------------------


 

(i)                                     Bank Accounts and Loans.  Transnational,
E&S and First Keystone Bank shall have executed and delivered new line of credit
documents on commercially reasonable terms and conditions as substantially set
forth in the commitment letter agreement attached hereto as Exhibit D.

 

4.2                                 Conditions Precedent to Closing by
Transnational and Spitz.  Transnational’s and Spitz’s obligation to consummate
the transactions contemplated by this Agreement are subject to the satisfaction
of the conditions set forth below and/or the delivery of all of the documents,
items, certificates and instruments described below, all of which documents,
items, certificates and instruments must be in form and substance reasonably
satisfactory to Transnational, unless such condition is waived by Transnational
at the Closing.  The Closing of the transactions contemplated by this Agreement
will be deemed to mean a waiver of all conditions to Closing.

 

(a)                                  Representations and Warranties.  The
representations and warranties of E&S set forth in this Agreement will have been
true, correct and complete in all respects as of the date hereof.

 

(b)                                 Performance.  All of the covenants and
obligations that E&S is required to perform or to comply with pursuant to this
Agreement at or prior to the Closing (considered collectively), and each of
these covenants and obligations (considered individually), must have been
performed and complied with in all material respects.  E&S must have delivered
each of the documents required to be delivered by it pursuant to this Agreement
and all such documents are reasonably satisfactory to Transnational and Spitz.

 

(c)                                  No Legal Impediment.  No suit, action, or
proceeding will be pending or threatened before any governmental or regulatory
authority wherein an unfavorable judgment, order, decree, stipulation,
injunction or charge would (1) prevent consummation of any of the transactions
contemplated by this Agreement as reasonably determined by Transnational
(2) cause any of the transactions contemplated by this Agreement to be rescinded
following consummation or (3) adversely affect the right of Transnational to own
the E&S Stock.

 

(d)                                 No Material Adverse Effect.  From the date
hereof to the Closing Date, E&S shall not have suffered a Material Adverse
Effect caused or contributed by E&S’s conducting of business other than in the
ordinary course of business (and without the prior consent of Transnational to
conduct business other than in the ordinary course) consistent with past and
regular practices, except as otherwise provided in this Agreement, including but
not limited to the Flight Simulator Divestiture.    It is hereby agreed and
understood that for purposes of this Section 4.1(d), a Material Adverse Effect
shall be strictly construed in accordance with the preceding sentence and, for
the avoidance of doubt, a Material Adverse Effect shall not result from (w) the
announcement, consummation, or termination of the Flight Simulator Divestiture,
(x) downward movements in the stock price of E&S, (y) adverse changes in the
business, assets or prospects of E&S in the ordinary course of business not
caused or contributed to by E&S or (z) adverse changes in the business, assets
or prospects of E&S arising solely from the announcement of the transactions
contemplated by this Agreement.  E&S will have delivered to Transnational and
Spitz a certificate dated as of the Closing Date, to the effect that no Material
Adverse Effect caused or contributed to by E&S’s conducting of business other
than in the ordinary course of business shall have occurred, or if that is not
the case, including a description

 

--------------------------------------------------------------------------------


 

of the extent to which such Material Adverse Effect does exist.  Notwithstanding
the immediately preceding provisions to the contrary, Transnational and Spitz
agree that E&S intends to pursue the Flight Simulator Divestiture. Pursuant to
the Flight Simulator Purchase Agreement and the proposed Flight Simulator
Divestiture, E&S intends to materially effect and change the assets, business
and affairs of E&S.  Accordingly, neither E&S’s execution of the Flight
Simulator Purchase Agreement, nor the Flight Simulator Divestiture shall be
deemed to constitute activity outside the “ordinary course” for purposes of this
Agreement.

 

4.3                                 Preparation and Delivery of Proxy
Statement.  E&S shall promptly provide copies to Transnational of the Proxy
Statement (as defined in Section 5.15) and any amendments thereto which are
filed by E&S prior to the Closing Date in connection with the Asset Purchase
Agreement (the “Flight Simulator Purchase Agreement”) between E&S and Rockwell
Collins, Inc. (the “Flight Simulator Prospective Purchaser”) pursuant to which
the Flight Simulator Prospective Purchaser shall purchase, and E&S shall sell,
transfer and assign, substantially all of the flight simulator business of E&S
(such purchase and sale being referred to as the “Flight Simulator
Divestiture”).  The Proxy shall attach a copy of the Flight Simulator Purchase
Agreement, and shall be amended or updated by E&S as necessary in accordance
with the requirements of the SEC and good corporate practices.

 

SECTION 5
ADDITIONAL COVENANTS OF THE PARTIES

 

5.1                                 Registration of E&S Stock.  Upon the
Closing, E&S agrees to use its best efforts to fulfill its obligations under the
Registration Rights Agreement in substantially the form attached hereto as
Exhibit B (the “Registration Rights Agreement”).  The end of the last trading
day before the Company seeks effectiveness of the registration statement
pursuant to the Registration Rights Agreement shall be referred to as the
“Registration Date.”

 

5.2                                 Payment of Accounts Receivable and Expenses

 


(A)                                  ACCOUNTS RECEIVABLE PRIMARY REPAYMENT
AMOUNT.  BETWEEN THE DATE OF THIS AGREEMENT AND THE CLOSING DATE, SPITZ MAY
TRANSFER TO TRANSNATIONAL AN AMOUNT EQUAL TO FIVE HUNDRED THOUSAND DOLLARS
($500,000) (OR IN SUCH LESSER AMOUNT IN ACCORDANCE WITH SECTION 1.7) IN PARTIAL
PAYMENT OF THE OUTSTANDING ACCOUNTS RECEIVABLE PAYABLE TO TRANSNATIONAL BY SPITZ
(SUCH PAYMENT AMOUNT BEING REFERRED TO AS THE “ACCOUNTS RECEIVABLE PRIMARY
REPAYMENT AMOUNT”).  WITH THE PRIOR WRITTEN CONSENT OF E&S, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, SPITZ MAY BORROW THE ACCOUNTS RECEIVABLE PRIMARY
REPAYMENT AMOUNT TO BE PAID TO TRANSNATIONAL, PROVIDED THAT (I) ANY SUCH LOAN OR
BORROWING MUST BE IMMEDIATELY RE-PAYABLE BY SPITZ OR ITS SUCCESSOR, AND (II) ANY
FEES, INTEREST, OR OTHER COSTS INCURRED AS A RESULT OF, OR ASSOCIATED WITH, SUCH
BORROWING MUST BE OFFSET AGAINST AND REDUCE THE ACCOUNTS RECEIVABLE PRIMARY
REPAYMENT AMOUNT PAYABLE TO TRANSNATIONAL AS SPECIFIED ABOVE.  PRIOR TO THE
PAYMENT OF THE ACCOUNTS RECEIVABLE PRIMARY REPAYMENT AMOUNT, TRANSNATIONAL SHALL
DELIVER TO E&S WRITTEN NOTICE (THE “ACCOUNTS RECEIVABLE NOTICE”) OF (I) THE
ACCOUNTS RECEIVABLE PRIMARY REPAYMENT AMOUNT PAID BY SPITZ TO TRANSNATIONAL,
(II) THE FORM OF PAYMENT OF THE ACCOUNTS RECEIVABLE PRIMARY REPAYMENT AMOUNT,
AND (III) IF FINANCED BY SPITZ, THE METHOD OF FINANCING OF SUCH ACCOUNTS
RECEIVABLE PRIMARY REPAYMENT AMOUNT TOGETHER WITH A REQUEST THAT E&S CONSENT TO
SUCH FINANCING IN ACCORDANCE WITH THE PRECEDING SENTENCE.

 

--------------------------------------------------------------------------------


 


(B)                                 ACCOUNTS RECEIVABLE COSTS AND EXPENSES
REPAYMENT AMOUNT.  SPITZ SHALL BE PERMITTED TO TRANSFER TO TRANSNATIONAL FROM
TIME TO TIME SUFFICIENT CASH FOR TRANSNATIONAL TO PAY FOR ITS COSTS AND EXPENSES
IN THE ORDINARY COURSE AS INCURRED (WHICH COSTS AND EXPENSES SHALL NOT EXCEED
THREE HUNDRED TWENTY FIVE THOUSAND DOLLARS ($325,000)) BETWEEN FEBRUARY 21, 2005
AND THE CLOSING DATE, INCLUDING, WITHOUT LIMITATION, (I) LEGAL FEES AND
DISBURSEMENTS AND OTHER COSTS AND EXPENSES IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, AND (II) THE PAYMENT OF UP TO $5,000 OF THE LEGAL EXPENSES
INCURRED BY MESSRS. SHAW AND DAILEY IN CONNECTION WITH THE NEGOTIATION OF THEIR
EMPLOYMENT ARRANGEMENTS WITH E&S.  SUCH TRANSFERS SHALL BE APPLIED AS PAYMENTS
OF THE OUTSTANDING ACCOUNTS RECEIVABLE PAYABLE TO TRANSNATIONAL BY SPITZ (THE
AGGREGATE AMOUNT OF SUCH PAYMENTS BEING REFERRED TO AS THE “ACCOUNTS RECEIVABLE
COSTS AND EXPENSES REPAYMENT AMOUNT”).


 


(C)                                  NO OTHER TRANSFERS.  EXCEPT FOR (X) THE
PAYMENT OF THE ACCOUNTS RECEIVABLE PRIMARY REPAYMENT AMOUNT PURSUANT TO
SECTION 5.2(A) AND (Y) THE PAYMENT OF THE ACCOUNTS RECEIVABLE COSTS AND EXPENSES
PAYMENT AMOUNT PURSUANT TO SECTION 5.2(B), TRANSNATIONAL WILL NOT TAKE ANY CASH
OR OTHER MATERIAL CONSIDERATION FROM SPITZ PRIOR TO CLOSING.  THE PARTIES AGREE
THAT, FOR TAX PURPOSES, THE PAYMENT OF THE ACCOUNTS RECEIVABLE PRIMARY REPAYMENT
AMOUNT AND THE ACCOUNTS RECEIVABLE COSTS AND EXPENSES REPAYMENT AMOUNT AS
CONTEMPLATED BY THIS SECTION 5.2 SHALL BE TREATED AS AN EVENT INDEPENDENT AND
SEPARATE FROM THE EXCHANGE OF SPITZ STOCK FOR E&S STOCK AS CONTEMPLATED HEREBY,
AND THAT THEY WILL TAKE NO ACTION INCONSISTENT WITH THE POSITION THAT THE
TRANSFER OF THE ACCOUNTS RECEIVABLE PRIMARY REPAYMENT AMOUNT AND THE ACCOUNTS
RECEIVABLE COSTS AND EXPENSES REPAYMENT AMOUNT SHALL BE TREATED AS PARTIAL
REPAYMENT OF THE OUTSTANDING ACCOUNTS RECEIVABLE PAYABLE TO TRANSNATIONAL BY
SPITZ.  THE PARTIES HERETO AGREE AND ACKNOWLEDGE THAT THE PORTION OF THE
ACCOUNTS RECEIVABLE PAYABLE BY SPITZ TO TRANSNATIONAL REMAINING AS OF THE
CLOSING AFTER GIVING EFFECT TO THE PAYMENT OF THE ACCOUNTS RECEIVABLE PRIMARY
REPAYMENT AMOUNT (INCLUDING ANY PORTION THAT IS PAID BY THE ISSUANCE OF
ADDITIONAL SHARES OF E&S STOCK IN ACCORDANCE WITH SECTION 1.7) AND THE ACCOUNTS
RECEIVABLE COSTS AND EXPENSES REPAYMENT AMOUNT SHALL BE AUTOMATICALLY
CONTRIBUTED TO THE CAPITAL OF SPITZ BY TRANSNATIONAL IMMEDIATELY PRIOR TO THE
CLOSING (AND, FOR THE AVOIDANCE OF DOUBT, PRIOR TO THE EFFECTIVENESS OF THE
CROSS RELEASE).  SUCH CONTRIBUTION TO CAPITAL SHALL BE DOCUMENTED IN WRITING IN
A FORM REASONABLY SATISFACTORY TO E&S.


 

5.3                                 Access and Investigation.

 

(a)                                  Between the date of this Agreement and the
Closing Date, Transnational and Spitz will, and will cause their respective
representatives to, (i) afford E&S and its representatives access to their
personnel, properties, contracts, books and records, and other documents and
data, as reasonably requested by E&S; (ii) furnish E&S and its representatives
with copies of all such contracts, books and records, and other existing
documents and data as E&S may reasonably request in connection with the
transaction contemplated by this Agreement; and (iii) furnish E&S and its
representatives with such additional financial, operating, and other data and
information as E&S may reasonably request.  With the prior consent of Spitz,
which consent will not be unreasonably withheld, E&S and its respective
representatives, may communicate in connection with its examination of Spitz
with any person having business dealings with Spitz.  All of such access,
investigation and communication by E&S and its representatives will be conducted
after reasonable advance notice and in a manner designed not to interfere unduly
with the normal business operations of Transnational or Spitz.

 

--------------------------------------------------------------------------------


 

As an accommodation to Transnational, unless otherwise agreed by E&S (as
provided below), for a period not to exceed the later of (i) eight months from
the Closing Date; or (ii) two months after registration of the E&S Stock in
accordance with Section 5.1 above, E&S and Spitz will, and will cause their
respective representatives to, afford Transnational and its representatives
access to the books and records, and other documents and data, related to
Transnational (including, without limitation, records and other information
necessary to prepare and file tax returns and other documents required to be
filed with governmental authorities) that is in the possession or control of
Spitz and/or E&S, as reasonably requested by Transnational.  Such information
shall be requested and provided on a “need to know” basis for the purposes of
orderly winding up and dissolving the operations of Transnational, including but
not limited to the preparation and filing of final tax returns and the
settlement of any claims or causes of action against Transnational. 
Notwithstanding the immediately foregoing, additional access to the books,
records, and other documentation of Transnational may be provided for reasonable
purposes upon obtaining the consent of E&S, which consent will not be
unreasonably withheld, conditioned, or delayed.  E&S or Spitz may require
Transnational and its representatives to execute confidentiality agreements, and
Transnational and its representatives shall take reasonable precautions to
maintain the confidentiality of such information.

 

5.4                                 Confidentiality.

 

(a)                                  Between the date of this Agreement and the
Closing Date (or for a period of two years from the date hereof if the Closing
does not occur), Transnational, Spitz and E&S will maintain in confidence, and
will cause the directors, officers, employees, agents, and advisors of
Transnational, Spitz and E&S to maintain in confidence, and not use to the
detriment of another party any written, oral, or other information obtained in
confidence (“Confidential Information”) from another party in connection with
this Agreement or the transactions contemplated hereby, unless (a) such
information is already known to such party or to others not bound by a duty of
confidentiality or such information becomes publicly available through no fault
of such party, (b) the use of such information is necessary or appropriate in
making any filing or obtaining any consent or approval required for the
consummation of the transaction contemplated by this Agreement, (c) the
furnishing or use of such information is required by legal proceedings provided
that the party making disclosure provides reasonable advance notice to the other
party, or (d) the furnishing of such information is to professional advisors
under a duty of confidentiality, as necessary to consummate the transactions
contemplated by this Agreement.  Transnational, Spitz and E&S agree that the
Confidential Information will be used solely for the purposes of evaluating the
other parties hereto in connection with the transactions contemplated in
connection with this Agreement and that such information will not be used or
disclosed other than in furtherance of such purpose under the terms of this
Agreement.  In the event that this Agreement is terminated, then each of the
parties agrees to promptly return any Confidential Information belonging to the
other party.

 

(b)                                 Upon the Closing and for a period of two
years following the Closing, each of Transnational, Spitz and E&S shall use its
best efforts to cause its directors, officers, employees, agents, and advisors
to, (a) hold in strict confidence and not disclose to any person any and all
Confidential Information and (b) refrain from using any such Confidential
Information for any personal advantage; provided, that each of Transnational,
Spitz and E&S shall be free to disclose and use all or any of such Confidential
Information which can be shown

 

--------------------------------------------------------------------------------


 

to have been a matter of public knowledge other than as a result of any action
or omission by or on behalf of such party; provided, further, that the
provisions of this Section 5.4(b) shall not bind E&S after the Closing from
using any of the information of the business of Spitz in any respect whatsoever.

 

5.5                                 Public Announcements.  Transnational, Spitz
and E&S agree that they will not make any public announcements relating to this
Agreement or the transactions contemplated herein without the prior written
consent of the other party, except as may be required upon the written advice of
counsel to comply with applicable laws or regulatory requirements after
consulting with the other party hereto and seeking their consent to such
announcement.

 

5.6                                 Notification.  Between the date of this
Agreement and the Closing Date, each of the parties to this Agreement will
promptly notify the other parties in writing if it becomes aware of any fact or
condition that causes or constitutes a material breach of any of its
representations and warranties as of the date of this Agreement, if it becomes
aware of the occurrence after the date of this Agreement of any fact or
condition that would cause or constitute a material breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition.  During the same
period, each party will promptly notify the other parties of the occurrence of
any material breach of any of its covenant in this Agreement or of the
occurrence of any event that may make the satisfaction of the conditions to
close in Section 4 impossible or unlikely.

 

5.7                                 Conduct of Spitz Prior to Closing.  From the
date of this Agreement to the Closing Date or the earlier termination of this
Agreement, other than the consummation of the transactions contemplated by this
Agreement (including, without limitation, the payment of the Accounts Receivable
Primary Repayment Amount and the Accounts Receivable Costs and Expenses
Repayment Amount), Transnational and Spitz agree that Spitz will (i) conduct its
business only in a normal and ordinary course and in substantially the same
manner as historically conducted, (ii) use its best efforts to preserve intact
the business organization and goodwill of Spitz and maintain the relationships
of persons having business relationship with Spitz, (iii) make no change in its
Board of Directors or senior management without the approval of E&S, (iv) keep
E&S advised of developments in its business and of any significant decisions
concerning the operation of its business, (v) not issue any additional shares of
Spitz Stock or any other class of stock, securities convertible into common
stock or any other class of stock, or issue or grant any option, warrants or
rights concerning the same, for consideration or otherwise or issue any other
securities however denominated, (vi) not make any change to any material
agreement or incur any material liabilities without E&S’s consent, (vii) not pay
(except in the ordinary course of business after disclosing the same to E&S) any
bonuses or increases in compensation to any director, officer or any employee,
(viii) not incur any liability, obligation or indebtedness other than trade
payables in the ordinary course of business or encumber or permit the
encumbrance of any properties or assets of Spitz, without E&S’s consent,
(ix) not dispose of or contract to dispose of any property or assets of Spitz
except in the ordinary course of business consistent with past practice, (x)
provide E&S with interim financial statements, prepared in no event less
frequently than monthly, within thirty (30) days of the end of the applicable
month (it being agreed and understood that, as to monthly interim financial
statements that are not quarterly interim financial statements, revenue will be
shown as $0.00 because Spitz only

 

--------------------------------------------------------------------------------


 

calculates revenue under the cost of completion method on a quarterly basis), or
(xi) enter into any related party transaction other than as permitted by this
Agreement.

 

5.8                                 Disclosure Schedule Update.  Transnational
and Spitz shall update, as necessary, each Disclosure Schedule prepared by
Transnational or Spitz and attached to this Agreement, between the date of this
Agreement and the Closing Date to reflect information that would be required to
be set forth on said Disclosure Schedule in order for the representations and
warranties contained in the corresponding section of this Agreement to be true
and correct on and as of the date of such updated Disclosure Schedule (it being
agreed and understood that such representations and warranties are not being
made on and as of such date).

 

5.9                                 Non-Competition.  As a material inducement
to E&S’s entering into this Agreement and its acquisition of Spitz,
Transnational agrees that for a period of three years following the Closing
Date, without the prior written consent of E&S, it will not as a principal or
agent, or through any person, company, partnership, association or other entity:

 

(a)                                  employ, engage or seek to employ or engage
any person who is employed or engaged by Spitz or E&S;

 

(b)                                 cause or attempt to cause any supplier,
customer, client, employee, consultant, officer, director or person having a
business relationship with Spitz or E&S to terminate or materially reduce its
relationship with either Spitz or E&S; or

 

(c)                                  participate or engage in (other than
through the ownership of 5% or less of any class of securities registered under
the Securities Exchange Act of 1934, as amended) or assist, financially or
otherwise any person who participates or who is engaged in, the business or
activities of Spitz as conducted immediately prior to the date of this
Agreement, including but not limited to the activities of designing,
manufacturing or producing planetarium theaters, simulators, projection domes,
architectural domes, entertainment theaters, or custom theater attractions.  The
parties recognize that the law and public policies of the various states of the
United States may differ as to the validity and enforceability of covenants
similar to those set forth in this Section 5.8.  It is the intention of the
parties that the provisions of this Section 5.8 be enforced to the fullest
extent permissible under the law and policies of each jurisdiction in which
enforcement may be sought, and that the unenforceability (or the modification to
conform to such laws or policies) of any provisions of this section will not
render unenforceable, or impair, the remainder of the provisions of this
section.  The parties further agree that any remedy at law for any violation of
the provisions of this section would be inadequate, and Transnational hereby
consent to the granting by any court of an injunction or other equitable relief
without the necessity of actual monetary loss being provided, in order that the
breach or threatened breach of such provisions may be effectively restrained.

 

5.10                           Employee Matters.

 

(a)                                  On and after the Closing Date, E&S shall,
or shall cause Spitz to, promptly pay or provide when due all compensation and
benefits as provided pursuant to the terms of, and to honor in accordance with
their currently existing terms (except to the extent amended or terminated in
accordance with such terms), all compensation arrangements, employment

 

--------------------------------------------------------------------------------


 

agreements and employee or director benefit plans, programs and policies which
are in existence and disclosed to E&S as of the date hereof for all employees
(and former employees) and directors (and former directors) of Spitz.  Nothing
in this Section 5.9 shall be deemed or construed to (i) create any direct or
indirect rights to the employees, officers, or directors of Spitz, (ii) require
the continued employment of any person, or (iii) preclude E&S or Spitz
(following the Closing Date) from entering into employment agreements or
instituting benefits plans for Spitz similar to those agreements and benefits
plans currently offered by E&S to its employees.

 

(b)                                 Employees of Spitz who continue as employees
of E&S or Spitz after the Closing shall be given credit for all service with
Spitz and Transnational, to the same extent as such service was credited for
such purpose by Spitz, under each employee benefit plan, program, or arrangement
of E&S and/or its subsidiaries in which such employees are eligible to
participate for all purposes, except for purposes of benefit accrual, under
defined benefit pension plans, and, in all cases, except to the extent such
credit would result in duplication of benefits, or except to the extent that any
such benefits have been frozen or terminated.  If employees of Spitz become
eligible to participate in a medical, dental or health plan of Spitz, E&S or its
other subsidiaries, E&S shall cause such plan to (i) waive any preexisting
condition limitations for conditions covered under the applicable medical,
health or dental plans of Spitz and/or Transnational for employees and their
beneficiaries enrolled in such plans of Spitz on the Closing Date; and
(ii) honor any deductible and out of pocket expenses incurred by the employees
and their beneficiaries under such plans during the portion of the calendar year
prior to such participation (e.g., if converted to E&S medical plan effective
March 1, 2006, Spitz employees would be given credit for deductible and
out-of-pocket expenses incurred in January and February 2006).  Notwithstanding
the foregoing, in no event shall the employees be entitled to any credit for
service, deductibles or out of pocket expenses to the extent that it would
result in a duplication of benefits with respect to the same period of service,
deductible or out of pocket expenses.

 

(c)                                  Employees of Spitz whose employment is not
continued by E&S shall be entitled to such termination compensation and benefits
as in place as of the date of this Agreement, and shall not be entitled to
compensation under any plan maintained by E&S.

 

(d)                                 Employees of Spitz who are to be employed by
E&S shall be required to execute E&S’s standard employment forms, including but
not limited to, Confidentiality and Invention agreements.

 

5.11                           Reservation of E&S Stock Shares.  In order to
secure the rights of E&S pursuant to those indemnification provisions contained
in Section 7 below, Transnational covenants and agrees to hold, and to refrain
from transferring, pledging, or otherwise encumbering, that number of shares of
the E&S Stock calculated by dividing One Million Dollars ($1,000,000) by the 60
Day Average defined above, which shares shall be held for a period of six
(6) months following the Closing Date.  Such shares shall be held by
Transnational, free and clear of any liens, in order to offset and satisfy any
Losses (as that term is defined in Section 7 below).  If any action or
proceeding is instituted by E&S pursuant to the terms of this Agreement prior to
the expiration of the six (6) months following the Closing Date, Transnational
agrees to hold such shares of the E&S Stock as reasonably required in order to
resolve such arbitration, action or proceeding.

 

--------------------------------------------------------------------------------


 

5.12                           Responsibility for Filing Tax Returns.  E&S shall
prepare or cause to be prepared in accordance with past practices and applicable
tax statutes, laws, and regulations, and shall file or cause to be filed all
income Tax Returns for Spitz which are required to be filed after the Closing
Date pursuant to applicable tax laws, other than income Tax Returns with respect
to periods for which a consolidated, unitary or combined income Tax Return of
Transnational will include the operations of Spitz.  Any consolidated, unitary,
or combined income Tax Return to be filed by Transnational shall be filed in
accordance with past practices.  E&S shall permit Transnational to review and
comment on each such income Tax Return described in the preceding sentence prior
to filing and shall make such revisions to such income Tax Returns as are
reasonably requested by Transnational.

 

5.13                           Tax Reorganization; Consistent Tax Treatment. 
The parties to this Agreement agree to treat the transaction contemplated by
this Agreement and the Transaction Documents as a tax-free reorganization
pursuant to Section 368(a)(1)(C) of the Code for U.S. Tax purposes.  None of the
parties to this Agreement shall take any action inconsistent with this
Section 5.13, except as otherwise required by law or determination of the
Internal Revenue Service.  In any proceeding related to the determination of any
Tax, none of E&S, Spitz nor Transnational shall contend or represent that such
treatment is not the correct treatment.  Notwithstanding any provision of this
Agreement to the contrary, Transnational agrees to indemnify and hold E&S
harmless from any Losses (as defined in Section 7.1 below) incurred as a result
of Transnational’s reorganization pursuant to Section 368(a)(1)(C) of the Code.

 

5.14                           Transfer Restrictions.  Transnational hereby
authorizes E&S to place the following legend denoting the restriction on the E&S
Stock:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR WITH ANY STATE
SECURITIES COMMISSION, AND MAY NOT BE TRANSFERRED OR DISPOSED OF BY THE HOLDER
IN THE ABSENCE OF A REGISTRATION STATEMENT WHICH IS EFFECTIVE UNDER THE
SECURITIES ACT AND APPLICABLE STATE LAWS AND RULES, OR, UNLESS, IMMEDIATELY
PRIOR TO THE TIME SET FOR TRANSFER, SUCH TRANSFER MAY BE EFFECTED WITHOUT
VIOLATION OF THE SECURITIES ACT AND OTHER APPLICABLE STATE LAWS AND RULES. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES (AND/OR THE SECURITIES ISSUABLE
UPON CONVERSION OR EXERCISE HEREOF) MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 

In addition, Transnational agrees that E&S may place stop transfer orders with
its transfer agent with respect to such certificates in order to implement the
restrictions on transfer set forth in this Agreement.  The legend set forth
above shall be removed and E&S shall issue a certificate without such legend to
the holder of the E&S Stock upon which it is stamped, if, unless otherwise
required by state securities laws, (i) such shares of E&S Stock are registered
for resale under the Securities Act, (ii) such holder provides E&S with an
opinion of counsel, in a form

 

--------------------------------------------------------------------------------


 

reasonably acceptable to E&S, to the effect that a sale, assignment or transfer
of the E&S Stock may be made without registration under the Securities Act and
the transferee agrees to be bound by the terms and conditions of this Agreement,
or (iii) such holder provides E&S with reasonable assurances (in the form of
seller and broker representation letters) that the E&S Stock can be sold
pursuant to Rule 144 of the Securities Act.  Following the date the Registration
Statement (as defined in the Registration Rights Agreement) is declared
effective by the SEC or at such earlier time as a legend is no longer required,
E&S will no later than three (3) business days following the receipt by E&S’s
transfer agent of a legended certificate from such holder representing such
holder’s shares of E&S Stock, deliver or cause to be delivered to such holder a
certificate representing such shares of E&S Stock that is free from all
restrictive and other legends.

 

5.15                           Preparation and Delivery of Proxy Statement.

 

(a)                                  E&S shall prepare and file with the SEC
proxy materials, and any amendments or supplements thereof relating to the
matters to be submitted to the holders of the Common Stock of E&S in connection
with the Flight Simulator Divestiture and, to the extent applicable, the
transactions contemplated hereunder (such proxy statement, and any amendments or
supplements thereto, are collectively referred to herein as the “Proxy
Statement”).  E&S shall promptly provide copies to Transnational of the Proxy
Statement (and all amendments and supplements thereto) upon filing with the
SEC.  Transnational and Spitz shall cooperate and promptly provide E&S with all
information regarding Transnational and Spitz as E&S shall reasonably request in
connection with the filing or approval of the Proxy Statement.

 

(b)                                 In the event that the Flight Simulator
Purchase Agreement is terminated in accordance with its terms, E&S shall
promptly deliver a copy of any Proxy filed with the SEC, as well as a written
notice to Transnational (the “Flight Simulator Divestiture Termination Notice”)
(x) stating that the Flight Simulator Purchase Agreement has been terminated,
and (y) setting forth the reasons for the termination.  For the avoidance of
doubt, upon the delivery of the Flight Simulator Divestiture Termination Notice,
E&S shall have no further obligations under Section 5.15(a) to the extent that
stockholder consent is not required in connection with the transactions
contemplated hereunder.

 

5.16                           Transnational Consent Solicitation.  Upon receipt
of the first draft of the Proxy Statement filed with the SEC or the Flight
Simulator Termination Notice from E&S pursuant to Section 5.15 above,
Transnational and Spitz shall promptly prepare and deliver a consent
solicitation to each entity’s stockholders and use commercially reasonable
efforts to obtain the shareholders’ consent, which consent solicitation shall
seek the consent of the stockholders to the transaction contemplated hereunder.
Transnational shall promptly provide copies to E&S of the consent solicitation
(and all amendments and supplements thereto) upon delivery to the stockholders
of Transnational, and the consent solicitation shall constitute valid consent
under Transnational’s bylaws.

 

5.17                           Transnational Post-Closing Officer Letter
Agreements.  E&S acknowledges and agrees that Jon Shaw and Paul Dailey shall
continue to serve as officers of Transnational after the Closing pursuant to
their respective Transnational Post-Closing Officer Letter Agreement in such
capacity as described in Section 1.4 above.  E&S hereby further agrees that
after the Closing it shall not directly or indirectly prevent, or otherwise
interfere with, the satisfaction of

 

--------------------------------------------------------------------------------


 

the obligations of Messrs. Shaw and Dailey under their respective Transnational
Post-Closing Officer Letter Agreement.  Transnational covenants and agrees to
procure or maintain fully-paid insurance policies providing Directors and
Officers and Errors and Omission coverage for Messrs. Shaw’s and Dailey’s work
on behalf of Transnational following Closing (“Post-Closing Insurance”).  Such
Post-Closing Insurance shall be in amounts and upon terms reasonably agreeable
to E&S in accordance with E&S’s insurance policies and procedures.

 

SECTION 6
TERMINATION

 

6.1                                 Termination.  This Agreement may be
terminated at any time prior to the Closing Date by:

 

(a)                                  mutual agreement in writing of
Transnational and E&S;

 

(b)                                 Transnational, upon written notice to E&S,
if any of the conditions set forth in Section 4.2 will not be able to be
fulfilled by E&S on or before the Termination Date

 

(c)                                  E&S, upon written notice to Transnational,
if any of the conditions set forth in Section 4.1 will not be able to be
fulfilled on or before the Termination Date

 

(d)                                 Transnational or E&S, upon written notice to
the other, if any permanent injunction or other order of a governmental entity
of competent authority preventing the consummation of the transactions
contemplated by this Agreement has become final and non-appealable.

 

(e)                                  Transnational or E&S, upon written notice
to the other, if for any reason the Closing has not occurred within three
(3) months of the date of this Agreement (the “Termination Date”).

 

6.2                                 Effect of Termination.  In the event of the
termination of this Agreement as provided in Section 6.1, this Agreement will be
of no further force or effect; provided, however, that no termination of this
Agreement will relieve any party of liability for any breach of this Agreement
that is based on a wrongful refusal or failure to perform any obligations or for
any covenant that by its nature survives termination of this Agreement.

 

SECTION 7
INDEMNIFICATION; REMEDIES; SURVIVAL

 

7.1                                 Certain Definitions.  For the purposes of
this Section 7, the terms “Loss” and “Losses” means any and all demands, claims,
actions or causes of action, assessments, losses, damages, liabilities, costs,
and expenses, including without limitation, interest, penalties, fines and
reasonable attorneys’, accountants’ and other professional fees and expenses,
but excluding any indirect, consequential or punitive damages suffered by E&S,
Transnational, or Spitz including damages for lost profits or lost business
opportunities.

 

7.2                                 Agreement of Transnational to Indemnify
E&S.  From and after the Closing, subject to the terms and conditions of this
Section 7, Transnational will indemnify, defend, and

 

--------------------------------------------------------------------------------


 

hold harmless E&S, its officers, directors, shareholders, employees, counsel and
affiliates from, against, and in respect of any and all Losses asserted against,
relating to, imposed upon, or incurred by E&S by reason of, resulting from,
based upon or arising out of:

 

(a)                                  the breach by Transnational or Spitz of any
representation or warranty of Transnational or Spitz contained in or made
pursuant to this Agreement, any Transaction Document or certificate or
instrument delivered pursuant to this Agreement; and

 

(b)                                 the breach or partial breach by
Transnational or Spitz of any covenant or agreement of Transnational or Spitz
made in or pursuant to this Agreement, or any Transaction Document or other
certificate or instrument delivered pursuant to this Agreement.

 

7.3                                 Agreement of E&S to Indemnify
Transnational.  From and after the Closing, subject to the terms and conditions
of this Section 7, E&S will indemnify, defend, and hold harmless Transnational,
its officers, directors, shareholders, employees, counsel and affiliates from,
against, and in respect of any and all Losses asserted against, relating to,
imposed upon, or incurred by Transnational by reason of, resulting from, based
upon or arising out of:

 

(a)                                  the breach by E&S of any representation or
warranty of E&S contained in or made pursuant to this Agreement, any Transaction
Document or certificate or instrument delivered pursuant to this Agreement; and

 

(b)                                 the breach or partial breach by E&S of any
covenant or agreement of E&S made in or pursuant to this Agreement, or any
Transaction Document or other certificate or instrument delivered pursuant to
this Agreement.

 

7.4                                 Procedures for Indemnification.  As used
herein, the term “Indemnitor” means the party against whom indemnity hereunder
is sought, and the term “Indemnitee” means the party seeking indemnification
hereunder.

 

(a)                                  A claim for indemnification hereunder
(“Indemnification Claim”) must be made by Indemnitee by delivery of a written
notice to Indemnitor requesting indemnification and specifying the basis on
which indemnification is sought and the amount of asserted Losses and, in the
case of a Third Party Claim (as defined in Section 7.5), containing such other
information as Indemnitee has concerning such Third Party Claim.

 

(b)                                 If the Indemnification Claim involves a
Third Party Claim, the procedures set forth in Section 7.5 hereof must be
observed by Indemnitee and Indemnitor.

 

(c)                                  If the Indemnification Claim involves a
matter other than a Third Party Claim, Indemnitor will have 30 business days to
object to such Indemnification Claim by delivery of a written notice of such
objection to Indemnitee specifying in reasonable detail the basis for such
objection.  Failure to timely so object will constitute acceptance of the
Indemnification Claim by Indemnitor and the Indemnification Claim will be paid
in accordance with Section 7.4(d).  If an objection is timely interposed by
Indemnitor and the dispute is not resolved within 30 business days from the date
Indemnitee receives such objection, such dispute may be resolved in accordance
with Section 8.12 hereof.

 

--------------------------------------------------------------------------------


 

(d)                                 Upon a final determination of the amount of
an Indemnification Claim, whether by agreement between Indemnitor and Indemnitee
or by a court of competent jurisdiction, Indemnitor will pay the amount of such
finally determined Indemnification Claim within ten days of the date such amount
is determined.

 

7.5                                 Defense of Third Party Claims.  Should any
claim be made, or suit or proceeding (including, without limitation, a binding
arbitration or an audit by any taxing authority) be instituted by a third party
against Indemnitee which, if prosecuted successfully, would be a matter for
which Indemnitee is entitled to indemnification under this Agreement (a “Third
Party Claim”), the obligations and liabilities of the parties hereunder with
respect to such Third Party Claim will be subject to the following terms and
conditions:

 

(a)                                  Indemnitee must give Indemnitor written
notice of any such claim promptly after receipt by Indemnitee of actual notice
thereof, and Indemnitor shall undertake the defense thereof by representatives
of its own choosing reasonably acceptable to Indemnitee.  If Indemnitor
undertakes the defense of such claim, Indemnitor will have the exclusive right
to defend, contest and litigate the Third Party Claim, and the exclusive right,
subject to the terms of Section 7.6 below, in its discretion, in good faith, and
upon the advice of counsel, to settle any such matter, either before or after
the initiation of litigation, at such time and upon such terms as its deems fair
and reasonable; provided that at least 10 days prior written notice of the
intended settlement must be provided to Indemnitee.  If, however, Indemnitor
fails or refuses to undertake the defense of such claim within 30 business days
after written notice of such claim has been given to Indemnitor by Indemnitee,
Indemnitee will have the right to undertake the defense, compromise and
settlement of such claim with counsel of its own choosing.  In the circumstances
described in the preceding sentence, Indemnitee will, promptly upon its
assumption of the defense of such claim, make an Indemnification Claim as
specified in Section 7.4(a).

 

(b)                                 Indemnitee and Indemnitor will cooperate
with each other in all reasonable respects in connection with the defense of any
Third Party Claim, including making available records relating to such claim and
furnishing, without expense to Indemnitor, management employees of Indemnitee as
may be reasonably necessary for the preparation of the defense of any such claim
or for testimony as witness in any proceeding relating to such claim.

 

7.6                                 Settlement of Third Party Claims.  In
connection with any settlement of a Third Party Claim negotiated by Indemnitor,
Indemnitee will not be required to take any of the following actions:

 

(a)                                  enter into any settlement that does not
include the delivery by the claimant or plaintiff to Indemnitee of an
unconditional release from all liability with respect to the Third Party Claim.

 

(b)                                 enter into any settlement that requires
Indemnitee to take any affirmative action as a condition of the settlement.

 

(c)                                  consent to the entry of judgment that does
not include a full dismissal of the litigation or proceedings against Indemnitee
with prejudice.

 

--------------------------------------------------------------------------------


 

7.7                                 Limitations of Liability.

 

(a)                                  The parties agree that Transnational’s and
Spitz’s possible liability under Section 7.2(a) and E&S’s possible liability
under Section 7.3(a) will be expressly limited to an amount not to exceed One
Million Dollars ($1,000,000.00).

 

(b)                                 No claims for indemnification under Sections
7.2(a) or 7.3(a) will be made after that date which is six (6) months after the
date of the Closing Date.

 

7.8                                 Survival of Representations and Warranties
and Covenants.  The representations and warranties made by the parties will
survive the Closing for a period of six (6) months from the Closing Date.

 

7.9                                 Net Losses; Subrogation; Mitigation.

 

(a)                                  Notwithstanding anything contained herein
to the contrary, the amount of any Losses incurred or suffered by an Indemnitee
shall be calculated after giving effect to (i) any insurance proceeds received
by the Indemnitee (or any of its affiliates) with respect to such Losses and
(ii) any recoveries obtained by the Indemnitee (or any of its affiliates) from
any other third party.  Each Indemnitee shall exercise reasonable best efforts
to obtain such proceeds, benefits and recoveries.  If any such proceeds,
benefits or recoveries are received by an Indemnitee (or any of its affiliates)
with respect to any Losses after an Indemnitor has made a payment to the
Indemnitee with respect thereto, the Indemnitee (or such affiliate) shall pay to
the Indemnitor the amount of such proceeds, benefits or recoveries (up to the
amount of the Indemnitor’s payment).

 

(b)                                 Upon making any payment to an Indemnitee in
respect of any Losses, the Indemnitor shall, to the extent of such payment, be
subrogated to all rights of the Indemnitee (and its affiliates) against any
third party in respect of the Losses to which such payment relates.  Such
Indemnitee (and its affiliates) and Indemnitor shall execute upon request all
instruments reasonably necessary to evidence or further perfect such subrogation
rights.

 

(c)                                  To the extent that any breach of any
representation or warranty contained in this Agreement or any other provision of
this Agreement is capable of remedy, the Indemnitee shall afford the Indemnitor
a reasonable opportunity to remedy the matter complained of.

 

7.10                           Exclusive Remedy.  The parties hereby agree that,
notwithstanding any provision in this Agreement to the contrary, the foregoing
provisions of this Section 7 shall be the sole and exclusive means of recovery
of a party hereto or any other person or entity entitled to indemnification
under this Section 7 with respect to any claim made hereunder, and shall
preclude the exercise of any other rights or remedies available to a party
hereto or any other person or entity hereunder.  Notwithstanding the foregoing,
the indemnification provisions of this Section 7 do not limit (i) any other
potential remedies of any party with respect to fraud or willful
misrepresentation or (ii) any party’s ability to seek specific performance or
injunctive or other equitable relief.

 

--------------------------------------------------------------------------------


 

SECTION 8
MISCELLANEOUS PROVISIONS

 

8.1                                 Effectiveness of Representations.  Each
party is entitled to rely on the representations, warranties and agreements of
each of the other parties and all such representation, warranties and agreement
will be effective regardless of any investigation that any party has undertaken
or failed to undertake.

 

8.2                                 Knowledge Defined.  As used herein, the term
“knowledge” shall refer only to the actual knowledge of the person or party
referenced.  An entity will be deemed to have “knowledge” of a particular fact
or other matter if any individual who is serving as a director, president, vice
president, secretary, or treasurer of such entity (or in any similar capacity)
has knowledge of such fact or other matter.

 

8.3                                 Further Assurances.  Each of the parties
hereto will cooperate with the others and execute and deliver to the other
parties hereto such other instruments and documents and take such other actions
as may be reasonably requested from time to time by any other party hereto as
necessary to carry out, evidence, and confirm the intended purposes of this
Agreement.

 

8.4                                 Amendment.  This Agreement may not be
amended except by an instrument in writing signed by each of the parties.

 

8.5                                 Expenses.  Except for those expenses of
Transnational that may be paid by Spitz pursuant to Section 5.2 hereof, each
party to this Agreement will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
transactions contemplated hereby, including all fees and expenses of agents,
representatives, counsel, and accountants.

 

8.6                                 Entire Agreement.  This Agreement, the
exhibits, schedules attached hereto and the other Transaction Documents contain
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior arrangements and understandings, both written and
oral, expressed or implied, with respect thereto.  The Letter of Intent between
E&S, Spitz, and Transnational dated February 21, 2005 as well as any preceding
correspondence or offers is expressly superseded and terminated by this
Agreement.

 

8.7                                 Severability.  It is the desire and intent
of the parties that the provisions of the Transaction Documents be enforced to
the fullest extent permissible under the law and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, in the event that any
provision of the Transaction Documents would be held in any jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, will be ineffective, without invalidating the remaining provisions
of the Transaction Documents or affecting the validity or enforceability of such
provision in any other jurisdiction.  Notwithstanding the foregoing, if such
provision could be more narrowly construed so as not to be invalid, prohibited
or unenforceable in such jurisdiction, it will, as to such jurisdiction, be so
narrowly construed, without invalidating the remaining provisions of the
Transaction Documents or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

--------------------------------------------------------------------------------


 

8.8                                 Notices.  All notices and other
communications required or permitted under to this Agreement must be in writing
and will be deemed given if sent by personal delivery, faxed with electronic
confirmation of delivery, nationally-recognized overnight courier or registered
or certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address for a party as will be
specified by like notice):

 

If to Transnational or Spitz (prior to the Closing):

 

Transnational Industries, Inc.

U.S. Route 1 and Brandyvine Drive

Chadds Ford, Pennsylvania 19317

Attention:

 

Jon Shaw

Telephone:

 

(610) 459-5200

Facsimile:

 

(610) 459-3830

 

With a copy (which will not constitute notice) to:

 

Finn Dixon & Herling LLP

One Landmark Square, Suite 1400

Stamford, Connecticut 06901

Attention:

 

David I. Albin, Esq.

Telephone:

 

(203) 325-5031

Facsimile:

 

(203) 348-5777

 

If to E&S or Spitz (after the Closing):

 

Evans & Sutherland Computer Corporation

600 Komas Drive

Salt Lake City, Utah 84108

Attention:

 

David H. Bateman

Telephone:

 

(801) 588-1000

Facsimile:

 

(801) 588-4500

 

With a copy (which will not constitute notice) to:

 

Powell Goldstein LLP

901 New York Avenue, N.W.

Third Floor

Washington, D.C. 20001

Attention:

 

J. Christopher Rodgers, Esq.

Telephone:

 

(202) 347-0066

Facsimile:

 

(202) 624-7222

 

All such notices and other communications will be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of a fax, when the party sending such fax has received electronic
confirmation of its delivery, (c) in the case of delivery by
nationally-recognized overnight courier, on the business day following dispatch
and (d) in the case of mailing, on the third business day following mailing.

 

--------------------------------------------------------------------------------


 

8.9                                 Headings.  The headings contained in this
Agreement are for convenience purposes only and will not affect in any way the
meaning or interpretation of this Agreement.

 

8.10                           Benefits.  This Agreement is and will only be
construed as for the benefit of or enforceable by those persons party to this
Agreement.

 

8.11                           Assignment.  This Agreement may not be assigned
(except by operation of law) by any party without the consent of the other
parties.

 

8.12                           Governing Law; Jurisdiction; Service of Process.

 

(a)                                  This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed therein without giving effect to conflict of
laws principles thereof.

 

(b)                                 Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement may be
brought against any of the parties in the courts of the States of Delaware, or,
if it has or can acquire federal jurisdiction, in the United States District
Court for the District of Delaware, and each of the parties to this Agreement
consents to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein.

 

(c)                                  Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

 

8.13                           Construction.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction will be applied against
any party.  Any reference to any federal, state, local, or foreign statute or
law will be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The parties intend that each
representation, warranty, and covenant contained herein will have independent
significance.  If any party has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty, or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached will not detract from or mitigate the fact that the party is in breach
of the first representation, warranty, or covenant.  The disclosures in the
Disclosure Schedules hereto, and those in any supplement thereto, shall
expressly refer to a section of this Agreement; provided, however, that any fact
or circumstance disclosed with respect to a particular section shall likewise be
deemed to be a disclosure with respect to another section if the relevance of
the facts or circumstances disclosed is reasonably apparent on its face to such
other section.

 

8.14                           Third Party Beneficiaries.  Except as expressly
set forth in Section 7.2, Section 7.3 and this Section 8.14, this Agreement
shall not confer any rights or remedies upon any

 

--------------------------------------------------------------------------------


 

individual or entity other than the parties hereto and their respective
successors and permitted assigns, personal representatives, heirs and estates,
as the case may be.

 

8.15                           Counterparts.  This Agreement may be executed in
one or more counterparts, all of which will be considered one and the same
agreement and will become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.

 

8.16                           Facsimile Execution.  This Agreement may be
executed by delivery of executed signature pages by fax and such fax execution
will be effective for all purposes.

 

8.17                           Schedules and Exhibits.  The following schedules
and exhibits are attached to this Agreement and incorporated herein.

 

Disclosure Schedule 2.5

 

No Spitz Subsidiaries

Disclosure Schedule 2.6

 

Noncontravention

Disclosure Schedule 2.7

 

Legal Proceedings

Disclosure Schedule 2.9

 

Filings, Consents, and Approvals

Disclosure Schedule 2.10

 

Spitz Financial Statements

Disclosure Schedule 2.11

 

Bank Accounts

Disclosure Schedule 2.12

 

Undisclosed Liabilities

Disclosure Schedule 2.13

 

Tax Matters

Disclosure Schedule 2.14

 

Absence of Changes and Events

Disclosure Schedule 2.15

 

Personal Property

Disclosure Schedule 2.16

 

Related Entities

Disclosure Schedule 2.18

 

Labor

Disclosure Schedule 2.19

 

Benefit Plans

Disclosure Schedule 2.20

 

Intellectual Property

Disclosure Schedule 2.21

 

Real Property

Disclosure Schedule 2.22

 

Material Contracts

Disclosure Schedule 3.6

 

E&S Filings, Consents and Approvals

Disclosure Schedule 3.10

 

Other Registration Rights

 

 

 

Exhibit A

 

Cross Release

Exhibit B

 

Registration Rights Agreement

Exhibit C

 

Opinion

Exhibit D

 

First Keystone Commitment Letter Agreement

Exhibit E

 

E&S Stock Calculation

 

[Signatures begin on the following page.]

 

--------------------------------------------------------------------------------


 

EXECUTED on February 7, 2006.

 

 

 

E&S:

 

 

 

 

EVANS & SUTHERLAND COMPUTER CORPORATION,

 

A Utah Corporation

 

 

 

 

 

By:

    /s/ David A. Bateman

 

 

 

Name:

David A. Bateman

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

TRANSNATIONAL:

 

 

 

TRANSNATIONAL INDUSTRIES, INC.,

 

A Delaware Corporation

 

 

 

 

 

By:

    /s/

Johnathan Shaw

 

 

 

Name:

Johnathan Shaw

 

 

Title:

President/CEO

 

 

 

 

 

 

 

 

 

SPITZ:

 

 

 

SPITZ, INC.,

 

A Delaware Corporation

 

 

 

 

 

By:

    /s/

Johnathan Shaw

 

 

 

Name:

Johnathan Shaw

 

 

Title:

President/CEO

 

--------------------------------------------------------------------------------